 



Exhibit 10.3
AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT
Dated as of May 10, 2006
among
RPM FUNDING CORPORATION, as Seller,
RPM INTERNATIONAL INC., as Servicer,
VICTORY RECEIVABLES CORPORATION,
VARIABLE FUNDING CAPITAL COMPANY LLC,
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., CHICAGO BRANCH,
 
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH, as Victory Agent,
and
WACHOVIA BANK, NATIONAL ASSOCIATION, individually, as VFCC Agent and as
Administrative Agent

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                  Page ARTICLE I. PURCHASE ARRANGEMENTS   2
 
       
Section 1.1
  Purchase Facility   2
Section 1.2
  Increases   3
Section 1.3
  Decreases   3
Section 1.4
  Payment Requirements   3
Section 1.5
  Extension of each Conduit's Liquidity Termination Date   4
 
        ARTICLE II. PAYMENTS AND COLLECTIONS   5
 
       
Section 2.1
  Payments   5
Section 2.2
  Collections Prior to Amortization   5
Section 2.3
  Collections Following Amortization   6
Section 2.4
  Application of Collections   6
Section 2.5
  Payment Rescission   7
Section 2.6
  Maximum Purchaser Interests   7
Section 2.7
  Clean Up Call   7
 
        ARTICLE III. CONDUIT FUNDING   8
 
       
Section 3.1
  CP Costs   8
Section 3.2
  CP Costs Payments   8
Section 3.3
  Calculation of CP Costs   8
 
        ARTICLE IV. LIQUIDITY BANK FUNDING   8
 
       
Section 4.1
  Liquidity Bank Funding   8
Section 4.2
  Yield Payments   8
Section 4.3
  Selection and Continuation of Tranche Periods   8
Section 4.4
  Liquidity Bank Discount Rates   9
Section 4.5
  Suspension of the LIBO Rate   9
 
        ARTICLE V. REPRESENTATIONS AND WARRANTIES   10
 
       
Section 5.1
  Representations and Warranties of Seller   10
Section 5.2
  Liquidity Bank Representations and Warranties   13
 
        ARTICLE VI. CONDITIONS OF PURCHASES   14
 
       
Section 6.1
  Conditions Precedent to Initial Incremental Purchase   14
Section 6.2
  Conditions Precedent to All Purchases and Reinvestments   14
 
        ARTICLE VII. COVENANTS   15
 
       
Section 7.1
  Affirmative Covenants of the Seller Parties   15
Section 7.2
  Negative Covenants of the Seller Parties   23
 
        ARTICLE VIII. ADMINISTRATION AND COLLECTION   24
 
       
Section 8.1
  Designation of Servicer   24
Section 8.2
  Duties of Servicer   25
Section 8.3
  Collection Notices   26
Section 8.4
  Responsibilities of Seller   27
Section 8.5
  Reports   27
Section 8.6
  Servicing Fees   27
 
        ARTICLE IX. AMORTIZATION EVENTS   27
 
       
Section 9.1
  Amortization Events   27

i



--------------------------------------------------------------------------------



 



 


         
Section 9.2
  Remedies   30
 
        ARTICLE X. INDEMNIFICATION   30
 
       
Section 10.1
  Indemnities by the Seller   30
Section 10.2
  Indemnities by the Servicer   33
Section 10.3
  Increased Cost and Reduced Return   34
Section 10.4
  Other Costs and Expenses   35
 
        ARTICLE XI. THE AGENTS   35
 
       
Section 11.1
  Appointment   35
Section 11.2
  Delegation of Duties   36
Section 11.3
  Exculpatory Provisions   36
Section 11.4
  Reliance by Agents   37
Section 11.5
  Notice of Amortization Events   38
Section 11.6
  Non-Reliance on Agents and Other Purchasers   38
Section 11.7
  Indemnification of Agents   39
Section 11.8
  Agents in their Individual Capacities   39
Section 11.9
  Successor Administrative Agent   39
Section 11.10
  Agents’ Conflict Waivers   40
Section 11.11
  UCC Filings   40
 
        ARTICLE XII. ASSIGNMENTS; PARTICIPATIONS   41
 
       
Section 12.1
  Assignments   41
Section 12.2
  Participations   42
 
        ARTICLE XIII. [RESERVED]   42
 
        ARTICLE XIV. MISCELLANEOUS   42
 
       
Section 14.1
  Waivers and Amendments   42
Section 14.2
  Notices   43
Section 14.3
  Ratable Payments   44
Section 14.4
  Protection of Purchaser Interests   44
Section 14.5
  Confidentiality   45
Section 14.6
  Bankruptcy Petition   45
Section 14.7
  Limitation of Liability   45
Section 14.8
  CHOICE OF LAW   46
Section 14.9
  CONSENT TO JURISDICTION   46
Section 14.10
  WAIVER OF JURY TRIAL   46
Section 14.11
  Integration; Binding Effect; Survival of Terms   47
Section 14.12
  Counterparts; Severability; Section References   47
Section 14.13
  Characterization   47

ii

 



--------------------------------------------------------------------------------



 



Exhibits and Schedules

     
Exhibit I
  Definitions
 
   
Exhibit II
  Form of Purchase Notice
 
   
Exhibit III
  Places of Business of the Seller Parties; Locations of Records; Federal
Employer and Organizational Identification Numbers
 
   
Exhibit IV
  Names of Collection Banks; Collection Accounts
 
   
Exhibit V
  Form of Compliance Certificate
 
   
Exhibit VI
  Form of Collection Account Agreement
 
   
Exhibit VII
  Form of Assignment Agreement
 
   
Exhibit VIII
  Credit and Collection Policy
 
   
Exhibit IX
  Form of Contract(s)
 
   
Exhibit X
  Form of Monthly Report
 
   
Exhibit XI
  Form of Performance Undertaking
 
   
Schedule A
  Commitments
 
   
Schedule B
  Closing Documents

iii
 

 



--------------------------------------------------------------------------------



 



AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT
          THIS AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT dated as of
May 10, 2006, is among:
    (a) RPM Funding Corporation, a Delaware corporation (“Seller”),
    (b) RPM International Inc., a Delaware corporation (“RPM-Delaware”), as
initial Servicer,
    (c) Victory Receivables Corporation, a Delaware corporation (“Victory” or a
“Conduit”), and Variable Funding Capital Company LLC, a Delaware corporation
(“VFCC” or a “Conduit”),
    (d) The Bank of Tokyo-Mitsubishi UFJ, Ltd., Chicago Branch (“BTMU-Chicago”),
and its assigns (collectively, the “Victory Liquidity Banks” and, together with
Victory, the “Victory Group”), and Wachovia Bank, National Association
(“Wachovia”), and its assigns (collectively, the “VFCC Liquidity Banks” and,
together with VFCC, the “VFCC Group”),
    (e) The Bank of Tokyo-Mitsubishi UFJ, Ltd., New York Branch (“BTMU-NY”), in
its capacity as agent for the Victory Group (the “Victory Agent” or a
“Co-Agent”), and Wachovia Bank, National Association, a national banking
association, in its capacity as agent for the VFCC Group (the “VFCC Agent” or a
“Co-Agent”), and
    (f) Wachovia Bank, National Association, in its capacity as administrative
agent for the Victory Group, the VFCC Group and each Co-Agent (in such capacity,
together with its successors and assigns, the “Administrative Agent” and,
together with each of the Co-Agents, the “Agents”).
Unless defined elsewhere herein, capitalized terms used in this Agreement shall
have the meanings assigned to such terms in Exhibit I.
PRELIMINARY STATEMENTS
    Seller, RPM-Delaware, VFCC and Wachovia are parties to a Receivables
Purchase Agreement dated as of June 6, 2002, as heretofore amended from time to
time (the “Existing Agreement”), and Victory, BTMU-Chicago and BTMU-NY wish to
become parties thereto. Accordingly, the parties hereto agree to amend and
restate the Existing Agreement on the terms and subject to the conditions
hereinafter set forth.
    Seller desires to transfer and assign Purchaser Interests to the Purchasers
from time to time.
    Each of the Conduits may, in its absolute and sole discretion, purchase its
Percentage of each Purchaser Interest from Seller from time to time.

 



--------------------------------------------------------------------------------



 



    In the event that either Conduit declines to make any such purchase, its
Liquidity Banks shall make such purchase.
    The Bank of Tokyo-Mitsubishi UFJ, Ltd., New York Branch has been requested
and is willing to act as Victory Agent on behalf of the Victory Group in
accordance with the terms hereof.
    Wachovia Bank, National Association has been requested and is willing to act
as VFCC Agent on behalf of the VFCC Group and as Administrative Agent on behalf
of the Purchasers in accordance with the terms hereof.
ARTICLE I.
PURCHASE ARRANGEMENTS
          Section 1.1 Purchase Facility.
    (a) On the terms and subject to the conditions set forth in this Agreement,
Seller may from time to time prior to the Facility Termination Date, sell
Purchaser Interests to the Purchasers by delivering (or causing Servicer to
deliver, on Seller’s behalf) a Purchase Notice to the Co-Agents in accordance
with Section 1.2. Upon receipt of a copy of each Purchase Notice from Seller or
Servicer, each of the Co-Agents shall determine whether its Conduit will
purchase its Percentage of such Purchaser Interest, and
         (i) in the event that Victory elects not to make any such purchase of
its Percentage, the Victory Agent shall promptly notify Seller and the Victory
Liquidity Banks of such fact, whereupon each of the Victory Liquidity Banks
severally agrees to purchase its Ratable Share of such Percentage, on the terms
and subject to the conditions hereof, provided that at no time may the aggregate
Capital of the Victory Group at any one time outstanding exceed the lesser of
(A) the aggregate amount of the Victory Liquidity Banks’ Commitments hereunder,
and (B) Victory’s Percentage of the Net Receivables Balance (such lesser amount,
the “Victory Allocation Limit”) less Aggregate Reserves; and
         (ii) in the event that VFCC elects not to make any such purchase of its
Percentage, the VFCC Agent shall promptly notify Seller and each of the VFCC
Liquidity Banks of such fact, whereupon each of the VFCC Liquidity Banks
severally agrees to purchase its Ratable Share of such Percentage, on the terms
and subject to the conditions hereof, provided that at no time may the aggregate
Capital of the VFCC Group at any one time outstanding exceed the lesser of
(A) the aggregate amount of the VFCC Liquidity Banks’ Commitments hereunder, and
(B) VFCC’s Percentage of the Net Receivables Balance (such lesser amount, the
“VFCC Allocation Limit”) less Aggregate Reserves.
In no event shall the Aggregate Capital outstanding hereunder exceed the lesser
of (1) the Purchase Limit and (2) the Net Receivables Balance less Aggregate
Reserves. All

2



--------------------------------------------------------------------------------



 



Liquidity Banks’ Commitments to Seller under this Agreement shall terminate on
the Facility Termination Date.
    (b) Seller may, upon at least 10 Business Days’ notice to the Agents,
terminate in whole or reduce in part, ratably between the VFCC Group and the
Victory Group in accordance with their respective Percentages (and within each
Group, ratably among the Liquidity Banks that are members thereof in accordance
with their respective Ratable Shares), the unused portion of the Purchase Limit;
provided that each partial reduction of the Purchase Limit shall be in an
aggregate amount equal to $10,000,000 or a larger integral multiple of
$1,000,000.
          Section 1.2 Increases. Seller (or Servicer, on Seller’s behalf) shall
provide each of the Co-Agents with at least two (2) Business Days’ prior notice
in a form set forth as Exhibit II hereto of each Incremental Purchase (a
“Purchase Notice”). Each Purchase Notice shall be subject to Section 6.2 hereof
and, except as set forth below, shall be irrevocable and shall specify the
requested Purchase Price (which shall not be less than $3,000,000) and date of
purchase (which, in the case of any Incremental Purchase (after the initial
Incremental Purchase hereunder), shall only be on a Settlement Date) and, in the
case of an Incremental Purchase to be funded by either Conduit’s Liquidity
Banks, the requested Discount Rate and Tranche Period. Following receipt of a
Purchase Notice, each Co-Agent will determine whether its Conduit agrees to make
its purchase. If either Conduit declines to make a proposed purchase, the
Incremental Purchase of that Conduit’s Percentage of such Purchaser Interest
will be made by such Conduit’s Liquidity Banks while the other Conduit’s
Percentage of such Purchaser Interest will be purchased by such other Conduit.
On the date of each Incremental Purchase, upon satisfaction of the applicable
conditions precedent set forth in Article VI, each of the Conduits or its
Liquidity Banks, as applicable, shall deposit to the Facility Account, in
immediately available funds, no later than 2:00 p.m. (New York time), an amount
equal to (i) in the case of a Conduit, its Percentage of the Purchase Price of
the Purchaser Interest then being purchased or (ii) in the case of a Liquidity
Bank, such Liquidity Bank’s Ratable Share of its Conduit’s Percentage of the
Purchase Price of the Purchaser Interest then being purchased.
          Section 1.3 Decreases. Seller (or Servicer, on Seller’s behalf) shall
provide each of the Co-Agents with prior written notice in conformity with the
Required Notice Period (each, a “Reduction Notice”) of any proposed reduction of
Aggregate Capital. Such Reduction Notice shall designate (i) the date (the
“Proposed Reduction Date”) upon which any such reduction of Aggregate Capital
shall occur (which date shall give effect to the applicable Required Notice
Period), (ii) the amount of Aggregate Capital to be reduced (the “Aggregate
Reduction”), (iii) each Group’s Percentage of such Aggregate Reduction, which
shall be applied ratably to the Purchaser Interests of the Conduit and Liquidity
Banks in such Group in accordance with the amount of Capital (if any) owing to
such Conduit, on the one hand, and the amount of Capital (if any) owing to such
Liquidity Banks (ratably, based on their respective Ratable Shares), on the
other hand. Only one (1) Reduction Notice shall be outstanding at any time.
          Section 1.4 Payment Requirements. All amounts to be paid or deposited
by any Seller Party pursuant to any provision of this Agreement shall be paid or
deposited in accordance with the terms hereof no later than 12:00 noon (New York
time) on the day when due in immediately available funds, and if not received
before 12:00 noon (New York time) shall be deemed to be

3



--------------------------------------------------------------------------------



 



received on the next succeeding Business Day. If such amounts are payable to the
Victory Agent or to a member of the Victory Group, they shall be paid to
Corporate Trust & Agency Services account no. ******** at Deutsche Bank Trust
Company Americas in New York, New York, ABA No. ***-***-***, Reference: Victory
Receivables/RPM Funding Corporation, until otherwise notified by the Victory
Agent (the “Victory Group Account”). If such amounts are payable to the
Administrative Agent, the VFCC Agent or to a member of the VFCC Group, they
shall be paid to account no. #************* at Wachovia Bank, National
Association, in Charlotte, NC, ABA No. #*** *** ***, Reference: VFCC/RPM Funding
Corporation, until otherwise notified by the VFCC Agent (the “VFCC Group
Account”). All computations of Yield, per annum fees calculated as part of any
CP Costs, per annum fees hereunder and per annum fees under the Fee Letter shall
be made on the basis of a year of 360 days for the actual number of days
elapsed. If any amount hereunder shall be payable on a day which is not a
Business Day, such amount shall be payable on the next succeeding Business Day.
          Section 1.5 Extension of each Conduit’s Liquidity Termination Date.
Provided that no Amortization Event or Potential Amortization Event has
occurred, the Seller (or Servicer, on Seller’s behalf) may request an extension
of each Conduit’s Liquidity Termination Date by submitting a request for an
extension (each, an “Extension Request”) to the Co-Agents no more than 120 days
and not less than 30 days prior to the Conduits’ then current Liquidity
Termination Date. Upon receipt of such an Extension Request, the VFCC Agent
shall notify the VFCC Group, and the Victory Agent shall notify the Victory
Group, of the contents thereof and shall request each member of its respective
Group to approve the Extension Request. Each Purchaser approving the Extension
Request shall deliver its written approval to its Co-Agent no later than thirty
(30) days after the request (the “Response Date”), whereupon such Co-Agent shall
notify the Administrative Agent, the other Co-Agent and the Seller within one
Business Day thereafter as to whether all members of such Co-Agent’s Group have
approved the Extension Request. If all members of the VFCC Group and all members
of the Victory Group have approved the Extension Request by the Response Date,
each Conduit’s Liquidity Termination Date shall be extended to the date which is
364 days from the earlier to occur of the Response Date or the Administrative
Agent’s receipt of notice from each of the Co-Agents that their respective
Groups have unanimously approved the requested extension (such earlier date, the
“Extension Date”). If the members of either Group do not unanimously agree to an
Extension Request, the Seller (or Servicer, on Seller’s behalf) shall have the
right to require the members of such Group to assign all, but not less than all,
of their Commitments (as applicable) and all, but not less than all, of their
outstanding Obligations (as applicable) by entering into written assignment(s)
with one or more Eligible Assignees (who shall, unless an Amortization Event or
Potential Amortization Event shall exist and be continuing, be acceptable to
RPM-Delaware, which consent shall not be unreasonably withheld or delayed) not
later than the 10th Business Day after such Eligible Assignee(s) are identified.
Each such assignment to an Eligible Assignee (including, if agreed by the
members of the other Group, to the members of the other Group) shall become
effective on the Business Day following execution and delivery of the applicable
written assignment; provided that the assigning Purchasers receive payment in
full of their Obligations (it being understood that any breakage costs, expenses
or other amounts which would be owing to such Purchaser pursuant to any
indemnification provision hereof shall be payable by the Seller).

4



--------------------------------------------------------------------------------



 



ARTICLE II.
PAYMENTS AND COLLECTIONS
          Section 2.1 Payments. Notwithstanding any limitation on recourse
contained in this Agreement, Seller (or Servicer, on Seller’s behalf) shall
immediately remit to each of the Co-Agents when due, for the account of the
relevant Purchaser or Purchasers in its Group, on a full recourse basis, all of
the following (collectively, the “Obligations”):
    (i) such fees as set forth in the Fee Letter (which fees shall be sufficient
to pay all fees owing to the Liquidity Banks),
    (ii) all CP Costs,
    (iii) all amounts payable as Yield,
    (iv) all amounts payable as Deemed Collections (which shall be immediately
due and payable by Seller and applied to reduce outstanding Aggregate Capital
hereunder in accordance with Sections 2.2 and 2.3 hereof),
    (v) all amounts required pursuant to Section 2.6,
    (vi) all amounts payable pursuant to Article X, if any,
    (vii) all Servicer costs and expenses, including the Servicing Fee, in
connection with servicing, administering and collecting the Receivables,
    (viii) all Broken Funding Costs, and
    (ix) all Default Fees.
If Seller fails to pay any of the Obligations when due, Seller agrees to pay, on
demand, the Default Fee in respect thereof until paid. Notwithstanding the
foregoing, no provision of this Agreement or the Fee Letter shall require the
payment or permit the collection of any amounts hereunder in excess of the
maximum permitted by applicable law. If at any time Seller receives any
Collections or is deemed to receive any Collections, Seller (or Servicer, on
Seller’s behalf) shall immediately pay such Collections or Deemed Collections to
the Servicer for application in accordance with the terms and conditions hereof
and, at all times prior to such payment, such Collections or Deemed Collections
shall be held in trust by Seller for the exclusive benefit of the Purchasers and
the Agents.
          Section 2.2 Collections Prior to Amortization. Prior to the
Amortization Date, any Collections and/or Deemed Collections received by the
Servicer shall be set aside and held in trust by the Servicer for the payment of
any accrued and unpaid Aggregate Unpaids or for a Reinvestment as provided in
this Section 2.2. If on any Business Day prior to the Amortization Date, any
Collections are received by the Servicer after payment of any Obligations that
are then due and owing, Seller hereby requests and the Purchasers hereby agree
to make, simultaneously with such receipt, a reinvestment (each, a
“Reinvestment”) with that portion of the balance of

5



--------------------------------------------------------------------------------



 




each and every Collection received by the Servicer that is part of any Purchaser
Interest, such that after giving effect to such Reinvestment, the amount of
Capital of such Purchaser Interest immediately after such receipt and
corresponding Reinvestment shall be equal to the amount of Capital immediately
prior to such receipt. On each Settlement Date prior to the occurrence of the
Amortization Date, the Servicer shall remit to the VFCC Group’s Account and the
Victory Group’s Account each Group’s respective Percentage of the amounts set
aside during the preceding Settlement Period that have not been subject to a
Reinvestment and apply such amounts (if not previously paid in accordance with
Section 2.1) to reduce the Obligations. Once such Obligations shall be reduced
to zero, any additional Collections received by the Servicer (i) if applicable,
shall be remitted to the VFCC Group’s Account and the Victory Group’s Account no
later than 12:00 noon (New York time) to the extent required to fund the Groups’
respective Percentages of any Aggregate Reduction on such Settlement Date and
(ii) any balance remaining thereafter shall be remitted from the Servicer to
Seller on such Settlement Date.
          Section 2.3 Collections Following Amortization. On the Amortization
Date and on each day thereafter, the Servicer shall set aside and hold in trust,
for the holders of each Purchaser Interest, all Collections received on such day
and an additional amount of the Seller’s funds for the payment of any accrued
and unpaid Obligations owed by Seller and not previously paid by Seller in
accordance with Section 2.1. On and after the Amortization Date, the Servicer
shall, at any time upon the request from time to time by (or pursuant to
standing instructions from) any Agent (i) remit to the VFCC Group’s Account and
the Victory Group’s Account the Groups’ respective Percentages of the amounts
set aside pursuant to the preceding sentence, and (ii) apply such amounts to
reduce the applicable Group’s Capital associated with each such Purchaser
Interest and any other Aggregate Unpaids.
          Section 2.4 Application of Collections. If there shall be insufficient
funds on deposit for the Servicer to distribute funds in payment in full of the
aforementioned amounts pursuant to Section 2.2 or 2.3 (as applicable), the
Servicer shall distribute funds:
    first, to the payment of the Servicer’s reasonably and properly documented
out-of-pocket costs and expenses in connection with servicing, administering and
collecting the Receivables, including the Servicing Fee, if RPM-Delaware or one
of its Affiliates is not then acting as the Servicer,
    second, to the reimbursement of the Administrative Agent’s costs of
collection and enforcement of this Agreement,
    third, ratably to the payment of all accrued and unpaid fees under the Fee
Letter, CP Costs and Yield,
    fourth, for the ratable payment of all other unpaid Obligations, provided
that to the extent such Obligations relate to the payment of Servicer costs and
expenses, including the Servicing Fee, when RPM-Delaware or one of its
Affiliates is acting as the Servicer, such costs and expenses will not be paid
until after the payment in full of all other Obligations,

6



--------------------------------------------------------------------------------



 



    fifth, unless the Amortization Date has occurred or a Reduction Notice has
been delivered, to the making of a Reinvestment,
    sixth, to the ratable reduction of the Aggregate Capital, and
    seventh, after the Aggregate Unpaids have been indefeasibly reduced to zero,
to Seller.
Collections applied to the payment of Aggregate Unpaids shall be distributed in
accordance with the aforementioned provisions, and, giving effect to each of the
priorities set forth above in this Section 2.4, shall be shared ratably (within
each priority) among the Agents and the Purchasers in accordance with the amount
of such Aggregate Unpaids owing to each of them in respect of each such
priority.
          Section 2.5 Payment Rescission. No payment of any of the Aggregate
Unpaids shall be considered paid or applied hereunder to the extent that, at any
time, all or any portion of such payment or application is rescinded by
application of law or judicial authority, or must otherwise be returned or
refunded for any reason. Seller shall remain obligated for the amount of any
payment or application so rescinded, returned or refunded, and shall promptly
pay to the applicable Co-Agent (for application to the Person or Persons who
suffered such rescission, return or refund) the full amount thereof, plus the
Default Fee from the date of any such rescission, return or refunding.
          Section 2.6 Maximum Purchaser Interests. Seller shall ensure that the
Purchaser Interests of the Purchasers shall at no time exceed in the aggregate
100%. If the aggregate of the Purchaser Interests of the Purchasers exceeds
100%, Seller shall pay to each of the Co-Agents within two (2) Business Days its
respective Percentage of an amount to be applied to reduce the aggregate Capital
outstanding from the members of its Group (as allocated by such Co-Agent), such
that after giving effect to such payment, the aggregate of the Purchaser
Interests equals or is less than 100%.
          Section 2.7 Clean Up Call. In addition to Seller’s rights pursuant to
Section 1.3, Seller shall have the right (after providing written notice to the
Agents in accordance with the Required Notice Period), at any time following the
reduction of the Aggregate Capital to a level that is less than 20.0% of the
original Purchase Limit, to repurchase from the Purchasers all, but not less
than all, of the then outstanding Purchaser Interests. The purchase price in
respect thereof shall be an amount equal to the Aggregate Unpaids through the
date of such repurchase, payable in immediately available funds. Such repurchase
shall be without representation, warranty or recourse of any kind by, on the
part of, or against any Purchaser or any Agent except for a representation and
warranty that the reconveyance to Seller is being made free and clear of any
Adverse Claim created by any Agent or any Purchaser.

7



--------------------------------------------------------------------------------



 



ARTICLE III.
CONDUIT FUNDING
          Section 3.1 CP Costs. Seller shall pay CP Costs with respect to the
Capital associated with each Purchaser Interest of a Conduit for each day that
any Capital in respect of such Purchaser Interest is outstanding. Each Purchaser
Interest funded substantially with Pooled Commercial Paper will accrue CP Costs
each day on a pro rata basis, based upon the percentage share the Capital in
respect of such Purchaser Interest represents in relation to all assets held by
such Conduit and funded substantially with related Pooled Commercial Paper
          Section 3.2 CP Costs Payments. On each Settlement Date, Seller shall
pay to each of the Co-Agents (for the benefit of its Conduit) an aggregate
amount equal to all accrued and unpaid CP Costs in respect of the Capital
associated with all Purchaser Interests of such Conduit for the immediately
preceding Accrual Period in accordance with Article II.
          Section 3.3 Calculation of CP Costs. Not later than the 3rd Business
Day immediately preceding each Settlement Date, each Conduit shall calculate the
aggregate amount of CP Costs allocated to the Capital of its Purchaser Interests
for the applicable Accrual Period and shall notify Seller in writing of such
aggregate amount.
ARTICLE IV.
LIQUIDITY BANK FUNDING
          Section 4.1 Liquidity Bank Funding. Each Purchaser Interest of either
Conduit’s Liquidity Banks shall accrue Yield for each day during its Tranche
Period at either the LIBO Rate or the Prime Rate in accordance with the terms
and conditions hereof. Until Seller gives notice to the applicable Co-Agent of
another Discount Rate in accordance with Section 4.4, the initial Discount Rate
for any Purchaser Interest transferred by a Conduit to its Liquidity Banks
pursuant to the terms and conditions of its Liquidity Agreement shall be the
Prime Rate. If either Conduit’s Liquidity Banks acquire by assignment from such
Conduit any Purchaser Interest pursuant to the applicable Liquidity Agreement,
each Purchaser Interest so assigned shall each be deemed to have a new Tranche
Period commencing on the date of any such assignment.
          Section 4.2 Yield Payments. On the Settlement Date for each Purchaser
Interest of a Conduit’s Liquidity Banks, Seller shall pay to the applicable
Co-Agent (for the ratable benefit of the Liquidity Banks in its Group) an
aggregate amount equal to the accrued and unpaid Yield for the entire Tranche
Period of each such Purchaser Interest in accordance with Article II.
          Section 4.3 Selection and Continuation of Tranche Periods.
    (a) Seller (or Servicer, on Seller’s behalf) shall from time to time request
Tranche Periods for the Purchaser Interests of the Liquidity Banks in such
Co-Agent’s Group, provided that if at any time such Liquidity Banks shall have a
Purchaser Interest, Seller shall always request Tranche Periods such that at
least one Tranche Period shall end on the date specified in clause (A) of the
definition of Settlement Date.

8



--------------------------------------------------------------------------------



 



    (b) Seller, Servicer (on Seller’s behalf) or the applicable Co-Agent, upon
notice to and consent by the other received at least three (3) Business Days
prior to the end of a Tranche Period (the “Terminating Tranche”) for any
Purchaser Interest, may, effective on the last day of the Terminating Tranche:
(i) divide any such Purchaser Interest into multiple Purchaser Interests,
(ii) combine any such Purchaser Interest with one or more other Purchaser
Interests that have a Terminating Tranche ending on the same day as such
Terminating Tranche or (iii) combine any such Purchaser Interest with a new
Purchaser Interest to be purchased on the day such Terminating Tranche ends,
provided that in no event may a Purchaser Interest of a Conduit be combined with
a Purchaser Interest of its Liquidity Banks.
          Section 4.4 Liquidity Bank Discount Rates. Seller may select the LIBO
Rate or the Prime Rate for each Purchaser Interest of either Conduit’s Liquidity
Banks. Seller shall by 12:00 noon (New York time): (i) at least three
(3) Business Days prior to the expiration of any Terminating Tranche with
respect to which the LIBO Rate is being requested as a new Discount Rate and
(ii) at least one (1) Business Day prior to the expiration of any Terminating
Tranche with respect to which the Prime Rate is being requested as a new
Discount Rate, give the applicable Co-Agent irrevocable notice of the new
Discount Rate for the Purchaser Interest associated with such Terminating
Tranche. Until Seller gives notice to the applicable Co-Agent of another
Discount Rate, the initial Discount Rate for any Purchaser Interest transferred
to the Liquidity Banks in its Group pursuant to the terms and conditions of the
applicable Liquidity Agreement shall be the Prime Rate.
          Section 4.5 Suspension of the LIBO Rate
               (a) If any Liquidity Bank notifies the applicable Co-Agent that
it has determined that funding its Ratable Share of the Purchaser Interests of
the Liquidity Banks in its Group at a LIBO Rate would violate any applicable
law, rule, regulation, or directive of any governmental or regulatory authority,
whether or not having the force of law, or that (i) deposits of a type and
maturity appropriate to match fund its Purchaser Interests at such LIBO Rate are
not available or (ii) such LIBO Rate does not accurately reflect the cost of
acquiring or maintaining a Purchaser Interest at such LIBO Rate, then such
Co-Agent shall suspend the availability of such LIBO Rate for its Group and
require Seller to select the Prime Rate for any Purchaser Interest of its Group
accruing Yield at such LIBO Rate.
               (b) If less than all of the Liquidity Banks in a Group give a
notice to their applicable Co-Agent pursuant to Section 4.5(a), each Liquidity
Bank which gave such a notice shall be obliged, at the request of Seller, the
applicable Conduit or the applicable Co-Agent, to assign all of its rights and
obligations hereunder to (i) another Liquidity Bank or (ii) another funding
entity reasonably acceptable to the applicable Conduit and Seller and willing to
participate in this Agreement through the Liquidity Termination Date in the
place of such notifying Liquidity Bank; provided that (i) the notifying
Liquidity Bank receives payment in full, pursuant to an Assignment Agreement, of
an amount equal to such notifying Liquidity Bank’s Ratable Share of the Capital
and Yield owing to all of the Liquidity Banks in its Group and all accrued but
unpaid fees and other costs and expenses payable in respect of its Ratable Share
of the Purchaser Interests of such Liquidity Banks, and (ii) the replacement
Liquidity Bank otherwise satisfies the requirements of Section 12.1(b).

9



--------------------------------------------------------------------------------



 



ARTICLE V.
REPRESENTATIONS AND WARRANTIES
          Section 5.1 Representations and Warranties of Seller . Seller hereby
represents and warrants to the Agents and the Purchasers, as to itself, as of
the date hereof and as of the date of each Incremental Purchase and the date of
each Reinvestment that:
    (a) Existence and Power. Seller is duly organized, validly existing and in
good standing under the laws of its state of organization. Seller is duly
qualified to do business and is in good standing as a foreign corporation, and
has and holds all corporate power and all governmental licenses, authorizations,
consents and approvals required to carry on its business in each jurisdiction in
which its business is conducted except where the failure to so qualify or so
hold could not reasonably be expected to have a Material Adverse Effect.
    (b) Power and Authority; Due Authorization, Execution and Delivery. The
execution and delivery by Seller of this Agreement and each other Transaction
Document to which it is a party, the performance of its obligations hereunder
and thereunder and the use of the proceeds of purchases made hereunder, are
within its corporate powers and authority and have been duly authorized by all
necessary corporate action on its part. This Agreement and each other
Transaction Document to which Seller Party is a party has been duly executed and
delivered by Seller.
    (c) No Conflict. The execution and delivery by Seller of this Agreement and
each other Transaction Document to which it is a party, and the performance of
its obligations hereunder and thereunder do not contravene or violate (i) its
certificate or articles of incorporation or by-laws, (ii) any law, rule or
regulation applicable to it, (iii) any restrictions under any agreement,
contract or instrument to which it is a party or by which it or any of its
property is bound, or (iv) any order, writ, judgment, award, injunction or
decree binding on or affecting it or its property, and do not result in the
creation or imposition of any Adverse Claim on assets of Seller (except as
created hereunder) except, in any case, where such contravention or violation
could not reasonably be expected to have a Material Adverse Effect; and no
transaction contemplated hereby requires compliance with any bulk sales act or
similar law.
    (d) Governmental Authorization. Other than the filing of the financing
statements required hereunder, no authorization or approval or other action by,
and no notice to or filing with, any governmental authority or regulatory body
is required for the due execution and delivery by Seller of this Agreement and
each other Transaction Document to which it is a party and the performance of
its obligations hereunder and thereunder.
    (e) Actions, Suits. Seller represents and warrants that (i) there are no
actions, suits or proceedings pending, or to the best of Seller’s knowledge,
threatened, against or affecting Seller, or any of its properties, in or before
any court, arbitrator or other body, that could reasonably be expected to have a
Material Adverse Effect, and (ii) Seller is not in default with respect to any
order of any court, arbitrator or governmental body.

10



--------------------------------------------------------------------------------



 



    (f) Binding Effect. This Agreement and each other Transaction Document to
which Seller is a party constitute the legal, valid and binding obligations of
Seller enforceable against Seller in accordance with their respective terms,
except as such enforcement may be limited by applicable bankruptcy, insolvency,
reorganization or other similar laws relating to or limiting creditors’ rights
generally and by general principles of equity (regardless of whether enforcement
is sought in a proceeding in equity or at law).
    (g) Accuracy of Information. Seller represents and warrants that all
information heretofore furnished by Seller or by any Responsible Officer of an
Originator to any of the Agents or Purchasers for purposes of or in connection
with this Agreement, any of the other Transaction Documents or any transaction
contemplated hereby or thereby is, and all such information hereafter furnished
by Seller or any such Responsible Officer to any of the Agents or Purchasers
will be, true and accurate in every material respect on the date such
information is stated or certified and does not and will not contain any
material misstatement of fact or omit to state a material fact or any fact
necessary to make the statements contained therein not misleading. Servicer
represents and warrants that each Monthly Report completed and compiled by it
accurately aggregates the information received by it from the Originators and
correctly computes the ratios and concentrations set forth therein based upon
such aggregates.
    (h) Use of Proceeds. Seller represents and warrants that it will not use the
proceeds of any purchase hereunder (i) for a purpose that violates, or would be
inconsistent with, Regulation T, U or X promulgated by the Board of Governors of
the Federal Reserve System from time to time or (ii) to acquire any security in
any transaction which is subject to Section 12, 13 or 14 of the Securities
Exchange Act of 1934, as amended.
    (i) Good Title. Seller represents and warrants that immediately prior to
each purchase hereunder, Seller shall be the legal and beneficial owner of the
Receivables and Related Security with respect thereto, free and clear of any
Adverse Claim, except as created by the Transaction Documents. Seller represents
and warrants that there have been duly filed all financing statements or other
similar instruments or documents necessary under the UCC (or any comparable law)
of all appropriate jurisdictions to perfect Seller’s ownership or security
interest in each Receivable, its Collections and the Related Security.
    (j) Perfection. Seller represents and warrants that this Agreement, together
with the filing of the financing statements contemplated hereby, is effective
to, and shall, upon each purchase hereunder, transfer to the Administrative
Agent for the benefit of the relevant Purchaser or Purchasers (and the
Administrative Agent for the benefit of such Purchaser or Purchasers shall
acquire from Seller) a valid and perfected first priority undivided percentage
ownership or security interest in each Receivable existing or hereafter arising
and in the Related Security and Collections with respect thereto, free and clear
of any Adverse Claim, except as created by the Transactions Documents. Seller
represents and warrants that there have been duly filed all financing statements
or other similar instruments or documents necessary under the UCC (or any
comparable law) of

11



--------------------------------------------------------------------------------



 



all appropriate jurisdictions to perfect the Administrative Agent’s (on behalf
of the Purchasers) ownership or security interest in the Receivables, the
Related Security and the Collections.
    (k) Places of Business and Locations of Records. The principal places of
business and chief executive office of Seller and the offices where it keeps all
of its Records are located at the address(es) listed on Exhibit III or such
other locations of which the Agents have been notified in accordance with
Section 7.2(a) in jurisdictions where all action required by Section 14.4(a) has
been taken and completed. Seller’s Federal Employer Identification Number and
Organizational Identification Number are correctly set forth on Exhibit III.
    (l) Collections. Each of the Seller Parties represents and warrants that the
conditions and requirements set forth in Section 7.1(j) and Section 8.2 have at
all times been satisfied and duly performed. Seller represents and warrants that
the names and addresses of all Collection Banks, together with the account
numbers of the Collection Accounts of Seller at each Collection Bank and the
post office box number of each Lock-Box, are listed on Exhibit IV. Seller
represents and warrants that Seller has not granted any Person, other than the
Administrative Agent as contemplated by this Agreement, dominion and control of
any Lock-Box or Collection Account, or the right to take dominion and control of
any such Lock-Box or Collection Account at a future time or upon the occurrence
of a future event. Notwithstanding the foregoing, Seller confirms that it has
granted the Servicer a right of access to the Lock-Boxes and Collection Accounts
to the extent permitted in the Collection Account Agreements.
    (m) Material Adverse Effect. Seller represents and warrants that since
May 31, 2005, no event has occurred that would have a Material Adverse Effect.
    (n) Names. In the past five (5) years, Seller has not used any corporate
names, trade names or assumed names other than the name in which it has executed
this Agreement.
    (o) Ownership of Seller. Seller represents and warrants that RPM-Delaware
and the Originators, collectively, own, directly or indirectly, 100% of the
issued and outstanding capital stock of all classes of Seller, free and clear of
any Adverse Claim. Seller represents and warrants that such capital stock is
validly issued, fully paid and nonassessable, and that there are no options,
warrants or other rights to acquire securities of Seller.
    (p) Not a Holding Company or an Investment Company. Seller is not a “holding
company” or a “subsidiary holding company” of a “holding company” within the
meaning of the Public Utility Holding Company Act of 1935, as amended, or any
successor statute. Seller is not an “investment company” within the meaning of
the Investment Company Act of 1940, as amended, or any successor statute.
    (q) Compliance with Law. Seller has complied in all respects with all
applicable laws, rules, regulations, orders, writs, judgments, injunctions,
decrees or awards to which

12



--------------------------------------------------------------------------------



 



it may be subject, except where the failure to so comply could not reasonably be
expected to have a Material Adverse Effect. Each Receivable, together with the
Contract related thereto, does not contravene any laws, rules or regulations
applicable thereto (including, without limitation, laws, rules and regulations
relating to truth in lending, fair credit billing, fair credit reporting, equal
credit opportunity, fair debt collection practices and privacy), and no part of
such Contract is in violation of any such law, rule or regulation, except where
such contravention or violation could not reasonably be expected to have a
Material Adverse Effect.
    (r) Compliance with Credit and Collection Policy. Seller has complied in all
material respects with the Credit and Collection Policy with regard to each
Receivable and the related Contract, and has not made any material change to
such Credit and Collection Policy, except such material change as to which the
Agents have been notified in accordance with Section 4.1(a)(vii) of the
Receivables Sale Agreement.
    (s) Payments to Applicable Originator. With respect to each Receivable
transferred to Seller under the Receivables Sale Agreement, Seller has given
reasonably equivalent value to the applicable Originator in consideration
therefor and such transfer was not made for or on account of an antecedent debt.
No transfer by any Originator of any Receivable under the Receivables Sale
Agreement is or may be voidable under any section of the Bankruptcy Reform Act
of 1978 (11 U.S.C. §§ 101 et seq.), as amended.
    (t) Enforceability of Contracts. Seller represents and warrants that each
Contract with respect to each Eligible Receivable is effective to create, and
has created, a legal, valid and binding obligation of the related Obligor to pay
the Outstanding Balance of the Eligible Receivable created thereunder and any
accrued interest thereon, enforceable against the Obligor in accordance with its
terms, except as such enforcement may be limited by applicable bankruptcy,
insolvency, reorganization or other similar laws relating to or limiting
creditors’ rights generally and by general principles of equity (regardless of
whether enforcement is sought in a proceeding in equity or at law).
    (u) Eligible Receivables. Seller represents and warrants that each
Receivable included in the Net Receivables Balance as an Eligible Receivable was
an Eligible Receivable on the date so included.
    (v) Net Receivables Balance. Seller represents and warrants that Seller has
determined that, immediately after giving effect to each purchase hereunder, the
Net Receivables Balance is at least equal to the sum of (i) the Aggregate
Capital, plus (ii) the Aggregate Reserves.
    (w) Accounting. The manner in which Seller accounts for the transactions
contemplated by this Agreement and the Receivables Sale Agreement does not
jeopardize the true sale analysis.
          Section 5.2 Liquidity Bank Representations and Warranties. Each
Liquidity Bank hereby represents and warrants to the applicable Co-Agent and the
applicable Conduit that:

13



--------------------------------------------------------------------------------



 



    (a) Existence and Power. Such Liquidity Bank is a corporation or a banking
association duly organized, validly existing and in good standing under the laws
of its jurisdiction of incorporation or organization, and has all corporate
power to perform its obligations hereunder.
    (b) No Conflict. The execution and delivery by such Liquidity Bank of this
Agreement and the performance of its obligations hereunder are within its
corporate powers, have been duly authorized by all necessary corporate action,
do not contravene or violate (i) its certificate or articles of incorporation or
association or by-laws, (ii) any law, rule or regulation applicable to it,
(iii) any restrictions under any agreement, contract or instrument to which it
is a party or any of its property is bound, or (iv) any order, writ, judgment,
award, injunction or decree binding on or affecting it or its property, and do
not result in the creation or imposition of any Adverse Claim on its assets.
This Agreement has been duly authorized, executed and delivered by such
Liquidity Bank.
    (c) Governmental Authorization. No authorization or approval or other action
by, and no notice to or filing with, any governmental authority or regulatory
body is required for the due execution and delivery by such Liquidity Bank of
this Agreement and the performance of its obligations hereunder.
    (d) Binding Effect. This Agreement constitutes the legal, valid and binding
obligation of such Liquidity Bank enforceable against such Liquidity Bank in
accordance with its terms, except as such enforcement may be limited by
applicable bankruptcy, insolvency, reorganization or other similar laws relating
to or limiting creditors’ rights generally and by general principles of equity
(regardless of whether such enforcement is sought in a proceeding in equity or
at law).
ARTICLE VI.
CONDITIONS OF PURCHASES
          Section 6.1 Conditions Precedent to Initial Incremental Purchase. The
initial Incremental Purchase of a Purchaser Interest under this Agreement is
subject to the conditions precedent that (a) the Administrative Agent shall have
received on or before the date of such purchase those documents listed on
Schedule B, and (b) each of the Agents shall have received all fees and expenses
required to be paid on such date pursuant to the terms of this Agreement and the
applicable Fee Letter.
          Section 6.2 Conditions Precedent to All Purchases and Reinvestments.
Each purchase of a Purchaser Interest and each Reinvestment shall be subject to
the further conditions precedent that (a) in the case of each such purchase or
Reinvestment: (i) the Servicer shall have delivered to the Co-Agents on or prior
to the date of such purchase, in form and substance satisfactory to each of the
Co-Agents, all Monthly Reports as and when due under Section 8.5 and (ii) upon
either Co-Agent’s reasonable request, the Servicer shall have delivered to the
Co-Agents at least three (3) days prior to such purchase or Reinvestment an
interim Monthly Report showing the amount of Eligible Receivables; (b) the
Facility Termination Date shall not have occurred; (c) the Agents shall have
received such other approvals, opinions or documents as it may reasonably

14



--------------------------------------------------------------------------------



 



request and (d) on the date of each such Incremental Purchase or Reinvestment,
the following statements shall be true (and acceptance of the proceeds of such
Incremental Purchase or Reinvestment shall be deemed a representation and
warranty by Seller that such statements are then true):
         (i) the representations and warranties set forth in Section 5.1 are
true and correct on and as of the date of such Incremental Purchase or
Reinvestment as though made on and as of such date; provided, however, that so
long as the RPM-Delaware Credit Agreement does not require the datedown as of
each borrowing date of the absence of material adverse change representation
thereunder, the representation contained in Section 5.1(m) of this Agreement
need only be true as of the date of the initial Purchase hereunder;
         (ii) no event has occurred and is continuing, or would result from such
Incremental Purchase or Reinvestment, that will constitute an Amortization
Event, and no event has occurred and is continuing, or would result from such
Incremental Purchase or Reinvestment, that would constitute a Potential
Amortization Event; and
         (iii) the Aggregate Capital does not exceed the Purchase Limit and the
aggregate Purchaser Interests do not exceed 100%.
It is expressly understood that each Reinvestment shall, unless otherwise
directed by any Agent or Purchaser, occur automatically on each day that the
Servicer shall receive any Collections without the requirement that any further
action be taken on the part of any Person and notwithstanding the failure of
Seller to satisfy any of the foregoing conditions precedent in respect of such
Reinvestment. The failure of Seller to satisfy any of the foregoing conditions
precedent in respect of any Reinvestment shall give rise to a right of each
Co-Agent, which right may be exercised at any time on demand of such Co-Agent,
to rescind the related purchase and direct Seller to pay to the Co-Agents for
the benefit of the Purchasers in their respective Group’s their respective
Percentages of the Collections prior to the Amortization Date that shall have
been applied to the affected Reinvestment.
ARTICLE VII.
COVENANTS
          Section 7.1 Affirmative Covenants of the Seller Parties. Until the
date on which the Aggregate Unpaids have been indefeasibly paid in full and this
Agreement terminates in accordance with its terms:
               (a) Financial Reporting. Such Seller Party will maintain, for
itself and each of its Subsidiaries, a system of accounting established and
administered in accordance with GAAP, and furnish or cause to be furnished to
the Agents:
         (i) Annual Reporting. As soon as available and in any event within
90 days after the end of each fiscal year of RPM-Delaware, (A) the audited
annual

15



--------------------------------------------------------------------------------



 



financial statements of RPM-Delaware required to be delivered under
Section 4.1(a)(i) of the Receivables Sale Agreement, together with
(B) comparable unaudited annual financial statements of Seller.
         (ii) Quarterly Reporting. As soon as available and in any event within
60 days after the end of each fiscal quarter of RPM-Delaware, (A) the quarterly
financial statements of RPM-Delaware required to be delivered under
Section 4.1(a)(ii) of the Receivables Sale Agreement, together with
(B) comparable unaudited quarterly financial statements of Seller.
         (iii) Compliance Certificate. Together with the financial statements
required hereunder, a compliance certificate in substantially the form of
Exhibit V signed by the applicable Seller Party’s Authorized Officer and dated
the date of such annual financial statement or such quarterly financial
statement, as the case may be.
         (iv) Shareholders Statements and Reports. Promptly upon the furnishing
thereof to the shareholders of RPM-Delaware, copies of all financial statements,
reports and proxy statements so furnished.
         (v) S.E.C. Filings. Promptly upon the filing thereof, copies of all
registration statements (other than any registration statements on Form S-8 or
its equivalent) and any reports which RPM-Delaware files with the Securities and
Exchange Commission.
         (vi) Copies of Notices. Promptly upon its receipt of any notice,
request for consent, financial statements, certification, report or other
communication under or in connection with any Transaction Document from any
Originator, the Performance Guarantor or any Collection Bank, copies of the
same.
         (vii) Other Information. Promptly, from time to time, such other
information, documents, records or reports relating to the Receivables or the
financial condition, operations, prospects or business of such Seller Party as
any of the Agents may from time to time reasonably request in order to protect
the interests of the Agents and the Purchasers under or as contemplated by this
Agreement.
               (b) Notices. Such Seller Party will notify the Agents in writing
of any of the following promptly upon learning of the occurrence thereof,
describing the same and, if applicable, the steps being taken with respect
thereto:
         (i) Amortization Events or Potential Amortization Events. The
occurrence of each Amortization Event and each Potential Amortization Event, by
a statement of an Authorized Officer of such Seller Party.
         (ii) Judgment and Proceedings. (A) (1) The entry of any judgment or
decree against the Servicer or any of its respective Subsidiaries if the
aggregate amount of all judgments and decrees then outstanding against the
Servicer and its Subsidiaries exceeds $35,000,000 after deducting (a) the amount
with respect to which the Servicer or any such Subsidiary is insured and with
respect to which the insurer has acknowledged

16



--------------------------------------------------------------------------------



 



responsibility, and (b) the amount for which the Servicer or any such Subsidiary
is otherwise indemnified if the terms of such indemnification are satisfactory
to the Agents, and (2) the institution of any litigation, arbitration proceeding
or governmental proceeding against the Servicer which, individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect; and
(B) the entry of any judgment or decree or the institution of any litigation,
arbitration proceeding or governmental proceeding against Seller.
         (iii) Material Adverse Effect. The occurrence of any event or condition
that has had, or could reasonably be expected to have, a Material Adverse
Effect.
         (iv) Defaults Under Other Agreements. The occurrence of a default or an
event of default under any other financing arrangement relating to a line of
credit or Indebtedness in excess of $5 million in aggregate principal amount
pursuant to which such Originator is a debtor or an obligor.
         (v) Termination Date. The occurrence of the “Termination Date” under
and as defined in the Receivables Sale Agreement.
         (vi) Downgrade of Performance Guarantor. Any downgrade in the rating of
any Indebtedness of Performance Guarantor by Standard & Poor’s, a division of
The McGraw-Hill Companies, Inc., or by Moody’s Investors Service, Inc., setting
forth the Indebtedness affected and the nature of such change.
               (c) Compliance with Laws and Preservation of Corporate Existence.
Such Seller Party will comply in all respects with all applicable laws, rules,
regulations, orders, writs, judgments, injunctions, decrees or awards to which
it may be subject, except where the failure to so comply could not reasonably be
expected to have a Material Adverse Effect. Such Seller Party will preserve and
maintain its corporate existence, rights, franchises and privileges in the
jurisdiction of its incorporation, and qualify and remain qualified in good
standing as a foreign corporation in each jurisdiction where its business is
conducted, except where the failure to so preserve and maintain or qualify could
not reasonably be expected to have a Material Adverse Effect.
               (d) Audits. Such Seller Party will furnish to the Agents from
time to time such information with respect to it and the Receivables as any of
the Agents may reasonably request. Such Seller Party will, from time to time
during regular business hours as requested by any of the Agents upon reasonable
notice and at the sole cost of such Seller Party, permit each of the Agents, or
its agents or representatives (and shall cause each Originator to permit each of
the Agents or its agents or representatives): (i) to examine and make copies of
and abstracts from all Records in the possession or under the control of such
Person relating to the Receivables and the Related Security, including, without
limitation, the related Contracts, and (ii) to visit the offices and properties
of such Person for the purpose of examining such materials described in clause
(i) above, and to discuss matters relating to such Person’s financial condition
or the Receivables and the Related Security or any Person’s performance under
any of the Transaction Documents or any Person’s performance under the Contracts
and, in each case, with any of the officers or employees of Seller or the
Servicer having knowledge of such matters (each of the foregoing

17



--------------------------------------------------------------------------------



 



examinations and visits, a “Review”); provided, however, that, except in
connection with an Extension Request, so long as no Amortization Event or
Potential Amortization Event has occurred, the Seller Parties shall only be
responsible for the costs and expenses of one (1) Review in any one calendar
year.
               (e) Keeping and Marking of Records and Books.
         (i) The Servicer will (and will cause each Originator to) maintain and
implement administrative and operating procedures (including, without
limitation, an ability to recreate records evidencing Receivables in the event
of the destruction of the originals thereof), and keep and maintain all
documents, books, records and other information reasonably necessary or
advisable for the collection of all Receivables (including, without limitation,
records adequate to permit the immediate identification of each new Receivable
and all Collections of and adjustments to each existing Receivable). The
Servicer will (and will cause each Originator to) give the Agents notice of any
material change in the administrative and operating procedures referred to in
the previous sentence.
         (ii) Servicer will (and will cause each Originator to) (A) on or prior
to the date hereof, mark its master data processing records and other books and
records relating to the Purchaser Interests with a legend, acceptable to the
Agents, describing the Purchaser Interests and (B) upon the request of any of
the Agents following the occurrence of an Amortization Event, deliver to the
Administrative Agent all invoices included in the Contracts (including, without
limitation, all multiple originals of any such invoice) relating to the
Receivables.
               (f) Compliance with Contracts and Credit and Collection Policy.
Servicer will (and will cause each Originator to) timely and fully (i) perform
and comply in all material respects with all provisions, covenants and other
promises required to be observed by it under the Contracts related to the
Receivables, and (ii) comply in all material respects with the Credit and
Collection Policy in regard to each Receivable and the related Contract.
               (g) Performance and Enforcement of Receivables Sale Agreement and
Performance Undertaking. Seller will, and will require each of the Originators
to, perform each of their respective obligations and undertakings under and
pursuant to the Receivables Sale Agreement, will purchase Receivables thereunder
in strict compliance with the terms thereof and will vigorously enforce the
rights and remedies accorded to Seller under the Receivables Sale Agreement.
Seller will take all actions to perfect and enforce its rights and interests
(and the rights and interests of the Agents and the Purchasers as assignees of
Seller) under the Receivables Sale Agreement as any Agent may from time to time
reasonably request, including, without limitation, making claims to which it may
be entitled under any indemnity, reimbursement or similar provision contained in
the Receivables Sale Agreement. In addition, Seller will vigorously enforce the
rights and remedies accorded to Seller under the Performance Undertaking.
               (h) Ownership. Seller will (or will cause each Originator to)
take all necessary action to (i) vest legal and equitable title to the
Receivables, the Related Security and the

18



--------------------------------------------------------------------------------



 



Collections purchased under the Receivables Sale Agreement irrevocably in
Seller, free and clear of any Adverse Claims other than Adverse Claims in favor
of the Administrative Agent and the Purchasers (including, without limitation,
the filing of all financing statements or other similar instruments or documents
necessary under the UCC (or any comparable law) of all appropriate jurisdictions
to perfect Seller’s interest in such Receivables, Related Security and
Collections and such other action to perfect, protect or more fully evidence the
interest of Seller therein as any Agent may reasonably request), and
(ii) establish and maintain, in favor of the Administrative Agent, for the
benefit of the Purchasers, a valid and perfected first priority undivided
percentage ownership interest (and/or a valid and perfected first priority
security interest) in all Receivables, Related Security and Collections to the
full extent contemplated herein, free and clear of any Adverse Claims other than
Adverse Claims in favor of the Administrative Agent for the benefit of the
Purchasers (including, without limitation, the filing of all financing
statements or other similar instruments or documents necessary under the UCC (or
any comparable law) of all appropriate jurisdictions to perfect the
Administrative Agent’s (for the benefit of the Purchasers) interest in such
Receivables, Related Security and Collections and such other action to perfect,
protect or more fully evidence the interest of the Administrative Agent for the
benefit of the Purchasers as any Agent may reasonably request).
               (i) Purchasers’ Reliance. Seller acknowledges that the Agents and
the Purchasers are entering into the transactions contemplated by this Agreement
in reliance upon Seller’s identity as a legal entity that is separate from the
Norwegian Company, each of the Originators, the Performance Guarantor and their
respective other Affiliates (collectively, the “RPM Group”). Therefore, from and
after the date of execution and delivery of this Agreement, Seller shall take
all reasonable steps, including, without limitation, all steps that any Agent or
Purchaser may from time to time reasonably request, to maintain Seller’s
identity as a separate legal entity and to make it manifest to third parties
that Seller is an entity with assets and liabilities distinct from those of the
members of the RPM Group thereof and not just a division thereof. Without
limiting the generality of the foregoing and in addition to the other covenants
set forth herein, Seller will:
                    (A) conduct its own business in its own name and require
that all full-time employees of Seller, if any, identify themselves as such and
not as employees of any member of the RPM Group (including, without limitation,
by means of providing appropriate employees with business or identification
cards identifying such employees as Seller’s employees);
                    (B) compensate all employees, consultants and agents
directly, from Seller’s own funds, for services provided to Seller by such
employees, consultants and agents and, to the extent any employee, consultant or
agent of Seller is also an employee, consultant or agent of a member of the RPM
Group, allocate the compensation of such employee, consultant or agent between
Seller and the members of the RPM Group on a basis that reflects the services
rendered to Seller and the RPM Group;
                    (C) clearly identify its offices (by signage or otherwise)
as its offices and, if such office is located in the offices of a member of the
RPM Group, Seller shall lease such office at a fair market rent;

19



--------------------------------------------------------------------------------



 



                    (D) have separate stationery, invoices and checks in its own
name;
                    (E) conduct all transactions with the members of the RPM
Group strictly on an arm’s-length basis, allocate all overhead expenses
(including, without limitation, telephone and other utility charges) for items
shared between Seller and the RPM Group on the basis of actual use to the extent
practicable and, to the extent such allocation is not practicable, on a basis
reasonably related to actual use;
                    (F) at all times have a Board of Directors consisting of not
less than three members, at least one member of which is an Independent
Director;
                    (G) observe all corporate formalities as a distinct entity,
and ensure that all corporate actions relating to (A) the selection, maintenance
or replacement of the Independent Director, (B) the dissolution or liquidation
of Seller or (C) the initiation of, participation in, acquiescence in or consent
to any bankruptcy, insolvency, reorganization or similar proceeding involving
Seller, are duly authorized by unanimous vote of its Board of Directors
(including the Independent Director);
                    (H) maintain Seller’s books and records separate from those
of the members of the RPM Group and otherwise readily identifiable as its own
assets rather than assets of a member of the RPM Group;
                    (I) prepare its financial statements separately from those
of the RPM Group and insure that any consolidated financial statements of the
RPM Group (or any member thereof) that include Seller and that are filed with
the Securities and Exchange Commission or any other governmental agency have
notes clearly stating that Seller is a separate legal entity and that its assets
will be available first and foremost to satisfy the claims of the creditors of
Seller;
                    (J) except as herein specifically otherwise provided,
maintain the funds or other assets of Seller separate from, and not commingled
with, those of the members of the RPM Group and only maintain bank accounts or
other depository accounts to which Seller alone is the account party, into which
Seller alone (or Servicer, on Seller’s behalf) makes deposits and from which
Seller alone (or Servicer, on Seller’s behalf, or the Administrative Agent
hereunder) has the power to make withdrawals;
                    (K) pay all of Seller’s operating expenses from Seller’s own
assets (except for certain payments by a member of the RPM Group or other
Persons pursuant to allocation arrangements that comply with the requirements of
this Section 7.1(i));

20



--------------------------------------------------------------------------------



 



                    (L) operate its business and activities such that: it does
not engage in any business or activity of any kind, or enter into any
transaction or indenture, mortgage, instrument, agreement, contract, lease or
other undertaking, other than the transactions contemplated and authorized by
this Agreement and the Receivables Sale Agreement; and does not create, incur,
guarantee, assume or suffer to exist any indebtedness or other liabilities,
whether direct or contingent, other than (1) as a result of the endorsement of
negotiable instruments for deposit or collection or similar transactions in the
ordinary course of business, (2) the incurrence of obligations under this
Agreement, (3) the incurrence of obligations, as expressly contemplated in the
Receivables Sale Agreement, to make payment to Originators thereunder for the
purchase of Receivables from Originators under the Receivables Sale Agreement,
and (4) the incurrence of operating expenses in the ordinary course of business
of the type otherwise contemplated by this Agreement;
                    (M) maintain its Organic Documents in conformity with this
Agreement, such that it does not amend, restate, supplement or otherwise modify
its Organic Documents in any respect that would impair its ability to comply
with the terms or provisions of any of the Transaction Documents, including,
without limitation, this Section 7.1(i);
                    (N) maintain the effectiveness of, and continue to perform
under the Receivables Sale Agreement and the Performance Undertaking, such that
it does not amend, restate, supplement, cancel, terminate or otherwise modify
the Receivables Sale Agreement or the Performance Undertaking, or give any
consent, waiver, directive or approval thereunder or waive any default, action,
omission or breach under the Receivables Sale Agreement or the Performance
Undertaking or otherwise grant any indulgence thereunder, without (in each case)
the prior written consent of each of the Agents;
                    (O) maintain its legal separateness such that it does not
merge or consolidate with or into, or convey, transfer, lease or otherwise
dispose of (whether in one transaction or in a series of transactions, and
except as otherwise contemplated herein) all or substantially all of its assets
(whether now owned or hereafter acquired) to, or acquire all or substantially
all of the assets of, any Person, nor at any time create, have, acquire,
maintain or hold any interest in any Subsidiary;
                    (P) maintain at all times the Required Capital Amount (as
defined in the Receivables Sale Agreement) and refrain from making any dividend,
distribution, redemption of capital stock or payment of any subordinated
indebtedness which would cause the Required Capital Amount to cease to be so
maintained;

21



--------------------------------------------------------------------------------



 



                    (Q) maintain its investment in the Norwegian Company at a
level not to exceed 5% of the Norwegian Company’s outstanding voting Equity
Interests; and
                    (R) take such other actions as are necessary on its part to
ensure that the facts and assumptions set forth in the opinion issued by Calfee,
Halter & Griswold, LLP, as counsel for Seller, in connection with the closing or
initial Incremental Purchase under this Agreement and relating to substantive
consolidation issues, and in the certificates accompanying such opinion, remain
true and correct in all material respects at all times.
               (j) Collections. Such Seller Party will cause (1) all proceeds
from all Lock-Boxes to be directly deposited by a Collection Bank into a
Collection Account and (2) each Lock-Box and Collection Account to be subject at
all times to a Collection Account Agreement that is in full force and effect. In
the event any payments relating to Receivables are remitted directly to Seller
or any Affiliate of Seller, Seller will remit (or will cause all such payments
to be remitted) directly to a Collection Bank and deposited into a Collection
Account within two (2) Business Days following receipt thereof, and, at all
times prior to such remittance, Seller will itself hold or, if applicable, will
cause such payments to be held in trust for the exclusive benefit of the Agents
and the Purchasers. Seller will maintain exclusive ownership, dominion and
control (subject to the terms of this Agreement) of each Lock-Box and Collection
Account and shall not grant the right to take dominion and control of any
Lock-Box or Collection Account at a future time or upon the occurrence of a
future event to any Person, except to the Administrative Agent as contemplated
by this Agreement and except that Seller may authorize the Servicer to make
deposits to and withdrawals from the Collection Accounts prior to delivery of
the Collection Notices.
               (k) Taxes. Such Seller Party will file all tax returns and
reports required by law to be filed by it and will promptly pay all taxes and
governmental charges at any time owing, except any such taxes which are not yet
delinquent or are being diligently contested in good faith by appropriate
proceedings and for which adequate reserves in accordance with GAAP shall have
been set aside on its books. Seller will pay when due any taxes payable in
connection with the Receivables, exclusive of taxes on or measured by income or
gross receipts of any of the Agents or Purchasers.
               (l) Insurance. Seller will maintain in effect, or cause to be
maintained in effect, at Seller’s own expense, such casualty and liability
insurance as Seller shall deem appropriate in its good faith business judgment.
               (m) Payment to Originators. With respect to any Receivable
purchased by Seller from an Originator, such sale shall be effected under, and
in strict compliance with the terms of, the Receivables Sale Agreement,
including, without limitation, the terms relating to the amount and timing of
payments to be made to such Originator in respect of the purchase price for such
Receivable.

22



--------------------------------------------------------------------------------



 



          Section 7.2 Negative Covenants of the Seller Parties. Until the date
on which the Aggregate Unpaids have been indefeasibly paid in full and this
Agreement terminates in accordance with its terms:
               (a) Name Change, Offices and Records. Seller will not change its
name, identity or legal structure (within the meaning of Section 9-507(c) of any
applicable enactment of the UCC) or relocate its chief executive office or any
office where Records are kept unless it shall have: (i) given the Agents at
least forty-five (45) days’ prior written notice thereof and (ii) delivered to
the Administrative Agent all financing statements, instruments and other
documents reasonably requested by any of the Agents in connection with such
change or relocation.
               (b) Change in Payment Instructions to Obligors. Except as may be
required by the Administrative Agent pursuant to Section 8.2(b), such Seller
Party will not add or terminate any bank as a Collection Bank, or make any
change in the instructions to Obligors regarding payments to be made to any
Lock-Box or Collection Account, unless the Agents shall have received, at least
ten (10) days before the proposed effective date therefor, (i) written notice of
such addition, termination or change and (ii) with respect to the addition of a
Collection Bank or a Collection Account or Lock-Box, an executed Collection
Account Agreement with respect to the new Collection Account or Lock-Box;
provided, however, that the Servicer may make changes in instructions to
Obligors regarding payments if such new instructions require such Obligor to
make payments to another existing Collection Account.
               (c) Modifications to Contracts and Credit and Collection Policy.
No Seller Party will, and will not permit any Originator to, make any change to
the Credit and Collection Policy that could adversely affect the collectibility
of the Receivables or decrease the credit quality of any newly created
Receivables. Except as provided in Section 8.2(d), no Seller Party will, or will
permit any Originator to, extend, amend or otherwise modify the terms of any
Receivable or any Contract related thereto in any material respect other than in
accordance with the Credit and Collection Policy.
               (d) Sales, Liens. Seller will not sell, assign (by operation of
law or otherwise) or otherwise dispose of, or grant any option with respect to,
or create or suffer to exist any Adverse Claim upon (including, without
limitation, the filing of any financing statement) or with respect to, any
Receivable, Related Security or Collections, or upon or with respect to any
Contract under which any Receivable arises, or any Lock-Box or Collection
Account, or assign any right to receive income with respect thereto (other than,
in each case, the creation of the interests therein in favor of the
Administrative Agent and the Purchasers provided for herein), and Seller will
defend the right, title and interest of the Agents and the Purchasers in, to and
under any of the foregoing property, against all claims of third parties
claiming through or under Seller or any Originator.
               (e) Net Receivables Balance. At no time prior to the Amortization
Date shall Seller permit the Net Receivables Balance to be less than an amount
equal to the sum of (i) the Aggregate Capital plus (ii) the Aggregate Reserves.
               (f) Termination Date Determination. Seller will not designate the
Termination Date (as defined in the Receivables Sale Agreement), or send any
written notice to any

23



--------------------------------------------------------------------------------



 



Originator in respect thereof, without the prior written consent of the Agents,
except with respect to the occurrence of such Termination Date arising pursuant
to Section 5.1(d) of the Receivables Sale Agreement.
               (g) Restricted Junior Payments. From and after the occurrence of
any Amortization Event, Seller will not make any Restricted Junior Payment if,
after giving effect thereto, Seller would fail to meet its obligations set forth
in Section 7.2(e).
               (h) Seller Indebtedness. Seller will not incur or permit to exist
any Indebtedness or liability on account of deposits except: (i) the
Obligations, (ii) the Subordinated Loans (as defined in the Receivables Sale
Agreement), and (iii) other current accounts payable arising in the ordinary
course of business and not overdue.
               (i) Prohibition on Additional Negative Pledges. Seller will not
(and will not authorize any Originator to) enter into or assume any agreement
(other than this Agreement and the other Transaction Documents) prohibiting the
creation or assumption of any Adverse Claim upon the Receivables, Collections or
Related Security except as contemplated by the Transaction Documents, or
otherwise prohibiting or restricting any transaction contemplated hereby or by
the other Transaction Documents. Seller will not (and will not authorize any
Originator to) enter into or assume any agreement creating any Adverse Claim
upon the Subordinated Notes (as defined in the Receivables Sale Agreement).
ARTICLE VIII.
ADMINISTRATION AND COLLECTION
          Section 8.1 Designation of Servicer.
         (a) The servicing, administration and collection of the Receivables
shall be conducted by such Person (the “Servicer”) so designated from time to
time in accordance with this Section 8.1. RPM-Delaware is hereby designated as,
and hereby agrees to perform the duties and obligations of, the Servicer
pursuant to the terms of this Agreement. At any time after the occurrence of an
Amortization Event, the Agents may at any time designate as Servicer any Person
to succeed RPM-Delaware or any successor Servicer.
         (b) RPM-Delaware may delegate, and RPM-Delaware hereby advises the
Purchasers and the Agents that it has delegated, to the Originators, as
sub-servicers of the Servicer, certain of its duties and responsibilities as
Servicer hereunder in respect of the Receivables originated by such Originators.
Without the prior written consent of the Co-Agents, the Servicer shall not be
permitted to delegate any of its duties or responsibilities as Servicer to any
Person other than (i) Seller, (ii) the Originators, and (iii) with respect to
certain Charged-Off Receivables, outside collection agencies in accordance with
its customary practices, except as permitted in Section 8.1(a). Seller shall not
be permitted to further delegate to any other Person any of the duties or
responsibilities of Servicer delegated to it by RPM-Delaware. If at any time
following the occurrence of an Amortization Event, the Co-Agents shall designate
as Servicer any Person other than

24



--------------------------------------------------------------------------------



 



RPM-Delaware, all duties and responsibilities theretofore delegated by
RPM-Delaware to Seller or any Originator may, at the discretion of any of the
Agents, be terminated forthwith on notice given by any Agent to the other
Agents, RPM-Delaware and to Seller.
         (c) Notwithstanding the foregoing subsection (b), (i) Servicer shall be
and remain primarily liable to the Agents and the Purchasers for the full and
prompt performance of all duties and responsibilities of the Servicer hereunder
and (ii) the Agents and the Purchasers shall be entitled to deal exclusively
with Servicer in matters relating to the discharge by the Servicer of its duties
and responsibilities hereunder. The Agents and the Purchasers shall not be
required to give notice, demand or other communication to any Person other than
Servicer in order for communication to the Servicer and its sub-servicer or
other delegate with respect thereto to be accomplished. Servicer, at all times
that it is the Servicer, shall be responsible for providing any sub-servicer or
other delegate of the Servicer with any notice given to the Servicer under this
Agreement.
          Section 8.2 Duties of Servicer.
         (a) The Servicer shall take or cause to be taken all such actions as
may be necessary or advisable to collect each Receivable from time to time, all
in accordance with applicable laws, rules and regulations, with reasonable care
and diligence, and in accordance with the Credit and Collection Policy.
         (b) The Servicer will instruct all Obligors to pay all Collections
directly to a Lock-Box or Collection Account. The Servicer shall effect a
Collection Account Agreement substantially in the form of Exhibit VI with each
bank party to a Collection Account at any time. In the case of any remittances
received in any Lock-Box or Collection Account that shall have been identified,
to the satisfaction of the Servicer, to not constitute Collections or other
proceeds of the Receivables or the Related Security, the Servicer shall promptly
remit such items to the Person identified to it as being the owner of such
remittances. From and after the date the Administrative Agent delivers to any
Collection Bank a Collection Notice pursuant to Section 8.3, the Administrative
Agent may request that the Servicer, and the Servicer thereupon promptly shall
instruct all Obligors with respect to the Receivables, to remit all payments
thereon to a new depositary account specified by the Administrative Agent and,
at all times thereafter, Seller and the Servicer shall not deposit or otherwise
credit, and shall not permit any other Person to deposit or otherwise credit to
such new depositary account any cash or payment item other than Collections.
         (c) The Servicer shall administer the Collections in accordance with
the procedures described herein and in Article II. The Servicer shall set aside
and hold in trust for the account of Seller and the Purchasers their respective
shares of the Collections (or such funds or other assets arising therefrom) in
accordance with Article II. The Servicer shall, upon the request of any Agent,
segregate, in a manner acceptable to the Agents, all cash, checks and other
instruments received by it from time to time constituting Collections from the
general funds of the Servicer or Seller prior to the remittance thereof in
accordance with Article II. If the Servicer shall be required to segregate
Collections pursuant to the preceding sentence, the Servicer shall segregate and

25



--------------------------------------------------------------------------------



 



deposit with a bank designated by the Administrative Agent such allocable share
of Collections of Receivables set aside for the Purchasers on the first Business
Day following receipt by the Servicer of such Collections, duly endorsed or with
duly executed instruments of transfer.
         (d) The Servicer may, in accordance with the Credit and Collection
Policy, extend the maturity of any Receivable or adjust the Outstanding Balance
of any Receivable as the Servicer determines to be appropriate to maximize
Collections thereof; provided, however, that such extension or adjustment shall
not alter the status of such Receivable as a Delinquent Receivable, Defaulted
Receivable or Charged-Off Receivable or limit the rights of the Agents or the
Purchasers under this Agreement. Notwithstanding anything to the contrary
contained herein, the Administrative Agent shall have the absolute and unlimited
right to direct the Servicer to commence or settle any legal action with respect
to any Receivable or to foreclose upon or repossess any Related Security.
         (e) The Servicer shall hold in trust for Seller and the Purchasers all
Records that (i) evidence or relate to the Receivables, the related Contracts
and Related Security or (ii) are otherwise necessary or desirable to collect the
Receivables and shall, as soon as practicable upon demand of any Agent, deliver
or make available to the Administrative Agent all such Records, at a place
selected by the Administrative Agent. The Servicer shall, as soon as practicable
following receipt thereof turn over to Seller any cash collections or other cash
proceeds received with respect to Indebtedness not constituting Receivables. The
Servicer shall, from time to time at the request of any Purchaser, furnish to
the Purchasers (promptly after any such request) a calculation of the amounts
set aside for the Purchasers pursuant to Article II.
         (f) Any payment by an Obligor in respect of any indebtedness owed by it
to an Originator or Seller shall, except as otherwise specified by such Obligor
or otherwise required by contract or law and unless otherwise instructed by the
Administrative Agent, be applied as a Collection of any Receivable of such
Obligor (starting with the oldest such Receivable) to the extent of any amounts
then due and payable thereunder before being applied to any other receivable or
other obligation of such Obligor.
          Section 8.3 Collection Notices. The Administrative Agent is authorized
at any time to date and to deliver to the Collection Banks the Collection
Notices. Seller hereby transfers to the Administrative Agent for the benefit of
the Purchasers, effective when the Administrative Agent delivers such notice,
the exclusive ownership and control of each Lock-Box and the Collection
Accounts. In case any authorized signatory of Seller whose signature appears on
a Collection Account Agreement shall cease to have such authority before the
delivery of such notice, such Collection Notice shall nevertheless be valid as
if such authority had remained in force. Seller hereby authorizes the
Administrative Agent, and agrees that the Administrative Agent shall be entitled
after the occurrence of an Amortization Event to (i) endorse Seller’s name on
checks and other instruments representing Collections, (ii) enforce the
Receivables, the related Contracts and the Related Security and (iii) take such
action as shall be necessary or desirable to cause all cash, checks and other
instruments constituting Collections of Receivables to come into the possession
of the Administrative Agent rather than Seller.

26



--------------------------------------------------------------------------------



 



          Section 8.4 Responsibilities of Seller. Anything herein to the
contrary notwithstanding, the exercise by the Agents and the Purchasers of their
rights hereunder shall not release the Servicer, any Originator or Seller from
any of their duties or obligations with respect to any Receivables or under the
related Contracts. The Purchasers shall have no obligation or liability with
respect to any Receivables or related Contracts, nor shall any of them be
obligated to perform the obligations of Seller.
          Section 8.5 Reports. The Servicer shall compile and complete the
following reports based on information received by it from the Originators under
the Receivables Sale Agreement and forward to the Agents (i) on the 15th day of
each month or if such date is not a Business Day, the next Business Day (the
“Monthly Reporting Date”), and at such times as any Agent shall request, a
Monthly Report and (ii) at such times as any Agent shall reasonably request, a
listing by Obligor of all Receivables together with an aging of such
Receivables.
          Section 8.6 Servicing Fees. In consideration of RPM-Delaware’s
agreement to act as Servicer hereunder, the Purchasers hereby agree that, so
long as RPM-Delaware shall continue to perform as Servicer hereunder, Seller
shall pay over to RPM-Delaware a fee (the “Servicing Fee”) on the first calendar
day of each month, in arrears for the immediately preceding month, equal to 1%
per annum of the average aggregate Outstanding Balance of all Receivables during
such period, as compensation for its servicing activities.
ARTICLE IX.
AMORTIZATION EVENTS
          Section 9.1 Amortization Events. The occurrence of any one or more of
the following events shall constitute an Amortization Event:
         (a) Any Seller Party shall fail to make any payment or deposit required
under this Agreement or any other Transaction Document to which it is a party on
or within one (1) Business Day after the date on which the same is required to
be made.
         (b) Any Seller Party shall fail to perform or observe any covenant
contained in any provision of Section 7.2 (other than Section 7.2(c)) or
Section 8.5.
         (c) Any Seller Party shall fail to perform or observe any other
covenant, agreement or other obligation hereunder (other than as referred to in
another paragraph of this Section 9.1) or any other Transaction Document to
which it is a party and such failure shall continue for three (3) consecutive
Business Days following the earlier to occur of (i) notice from any Agent of
such non-performance or non-observance, or (ii) the date on which a Responsible
Officer of such Seller Party otherwise becomes aware of such non-performance or
non-observance.
         (d) Any representation, warranty, certification or statement made by
any Seller Party in this Agreement, any other Transaction Document or in any
other document required to be delivered pursuant hereto or thereto shall prove
to have been incorrect when made or deemed made in any material respect and is
not cured within five (5)

27



--------------------------------------------------------------------------------



 



Business Days following the earlier to occur of (i) notice from any Agent of
such inaccuracy or (ii) the date on which a Responsible Officer of such Seller
Party otherwise becomes aware of such inaccuracy; provided that the materiality
threshold in this subsection shall not be applicable with respect to any
representation or warranty which itself contains a materiality threshold
although the five (5) Business Day cure period shall continue to apply.
         (e) (i) Seller shall default in the payment when due of any principal
or of or interest on any Indebtedness, or any event or condition shall occur
which results in the acceleration of the maturity of any such Indebtedness; or
(ii) any Originator shall default, or the Performance Guarantor or any of its
Subsidiaries (other than an Originator or Seller) shall default, in the payment
when due of any principal or of or interest on any Material Indebtedness; or any
event or condition shall occur which results in the acceleration of the maturity
of any such Material Indebtedness.
         (f) (i) Any Seller Party, any Originator or any Significant Subsidiary
(as defined in the RPM Credit Agreement) shall generally not pay its debts as
such debts become due or shall admit in writing its inability to pay its debts
generally or shall make a general assignment for the benefit of creditors; or
(ii) any proceeding shall be instituted by or against any Seller Party, any
Originator or any Significant Subsidiary seeking to adjudicate it bankrupt or
insolvent, or seeking liquidation, winding up, reorganization, arrangement,
adjustment, protection, relief or composition of it or its debts under any law
relating to bankruptcy, insolvency or reorganization or relief of debtors, or
seeking the entry of an order for relief or the appointment of a receiver,
trustee or other similar official for it or any substantial part of its property
or (iii) any Seller Party, any Originator or any Significant Subsidiary shall
take any corporate action to authorize any of the actions set forth in clauses
(i) or (ii) above in this subsection (f).
         (g) Seller shall fail to comply with the terms of Section 2.6 hereof.
         (h) As at the end of any calendar month:
         (i) the average of the Dilution Ratios for the three months then most
recently ended shall exceed 5.5%;
         (ii) the average of the Delinquency Ratios for the three months then
most recently ended shall exceed 2.75%; or
         (iii) the average of the Past Due Ratios for the three months then most
recently ended shall exceed 7.5%.
         (i) A Change of Control shall occur.
         (j) (i) One or more final judgments for the payment of money shall be
entered against Seller or (ii) one or more final judgments for the payment of
money in an amount in excess of $35,000,000, individually or in the aggregate,
shall be entered against the Servicer on claims not covered by insurance or as
to which the insurance carrier has

28



--------------------------------------------------------------------------------



 



denied its responsibility, and such judgment shall continue unsatisfied and in
effect for thirty (30) consecutive days without a stay of execution.
         (k) Either (i) the “Termination Date” under and as defined in the
Receivables Sale Agreement shall occur with respect to any Originator or
(ii) any Originator shall for any reason cease to transfer, or cease to have the
legal capacity to transfer, or otherwise be incapable of transferring
Receivables to Seller under the Receivables Sale Agreement, provided, however,
that upon 30 days’ prior written notice, an Originator may cease to sell or
contribute Receivables to the Seller under the Receivables Sale Agreement
without causing an Amortization Event under this Agreement if (1) such
Originator has consolidated or merged with or into another Originator, or (2) to
the extent that (a) Aggregate Capital plus Aggregate Reserves continue to be
equal to or less than the Net Receivables Balance after such Originator ceases
to sell or contribute, (b) RPM-Delaware and the remaining Originators agree to
such modified transaction terms which may be requested by the Agents as being
necessary to maintain an implied rating equivalent to the implied rating of the
facility evidenced by this Agreement prior to such Originator ceasing to sell or
contribute, as determined in the exercise of the Agents’ reasonable credit
judgment, including to (I) establish the Dilution Ratio, Delinquency Ratio and
Past Due Ratio for this Agreement after such Originator ceases to sell or
contribute which shall be set and calculated consistent with the methodology
used to set and calculate such ratios prior to such Originator ceasing to sell
or contribute, (II) establish Concentration Limits and Aggregate Reserves (such
Aggregate Reserves to be structured to an “A” level using Standard & Poor’s, a
division of The McGraw-Hill Companies, Inc. ‘s trade receivables securitization
methodology) for the facility evidenced by this Agreement after such Originator
ceases to sell or contribute which shall be set and calculated consistent with
such methodology prior to such Originator’s ceasing to sell or contribute and
(III) establish standards for items (ii)-(v) of the definition of “Eligible
Receivable” which are consistent with those required for the Facility prior to
such Originator’s ceasing to sell or contribute and are based on the Receivables
of the remaining Originators, and (c) no Amortization Event or Potential
Amortization Event shall exist after such Originator shall cease to sell or
contribute.
         (l) This Agreement shall terminate in whole or in part (except in
accordance with its terms), or shall cease to be effective or to be the legally
valid, binding and enforceable obligation of Seller, or any Obligor shall
directly or indirectly contest in any manner such effectiveness, validity,
binding nature or enforceability, or the Administrative Agent for the benefit of
the Purchasers shall cease to have a valid and perfected first priority security
interest in the Receivables, the Related Security and the Collections with
respect thereto and the Collection Accounts.
         (m) The Performance Guarantor shall fail to pay, upon demand, any
amount required to be paid by it under the Performance Undertaking, or the
Performance Undertaking shall cease to be effective or to be the legally valid,
binding and enforceable obligation of RPM-Delaware, or RPM-Delaware shall
directly or indirectly contest in any manner such effectiveness, validity,
binding nature or enforceability.

29



--------------------------------------------------------------------------------



 



         (n) RPM-Delaware shall permit the Indebtedness of RPM-Delaware and its
Subsidiaries, determined on a consolidated basis, on any date to exceed 65% of
the sum of such Indebtedness and consolidated shareholders’ equity of
RPM-Delaware and its consolidated Subsidiaries on such date.
         (o) RPM-Delaware shall permit the ratio, calculated as at the end of
each fiscal quarter ending after the date of this Agreement for the four fiscal
quarters then ended, of EBITDA for such period to Interest Expense for such
period to be less than 3.5:1.0.
          Section 9.2 Remedies. Upon the occurrence and during the continuation
of an Amortization Event, the Administrative Agent may, and upon the direction
of either of the Co-Agents, shall, take any of the following actions:
(i) replace the Person then acting as Servicer, (ii) declare the Amortization
Date to have occurred, whereupon the Amortization Date shall forthwith occur,
without demand, protest or further notice of any kind, all of which are hereby
expressly waived by each Seller Party; provided, however, that upon the
occurrence of an Amortization Event described in Section 9.1(f)(ii), or of an
actual or deemed entry of an order for relief with respect to any Seller Party
under the Federal Bankruptcy Code, the Amortization Date shall automatically
occur, without demand, protest or any notice of any kind, all of which are
hereby expressly waived by each Seller Party, (iii) to the fullest extent
permitted by applicable law, declare that the Default Fee shall accrue with
respect to any of the Aggregate Unpaids outstanding at such time, (iv) deliver
the Collection Notices to the Collection Banks, and (v) notify Obligors of the
Purchasers’ interest in the Receivables. The aforementioned rights and remedies
shall be without limitation, and shall be in addition to all other rights and
remedies of the Agents and the Purchasers otherwise available under any other
provision of this Agreement, by operation of law, at equity or otherwise, all of
which are hereby expressly preserved, including, without limitation, all rights
and remedies provided under the UCC, all of which rights shall be cumulative.
ARTICLE X.
INDEMNIFICATION
          Section 10.1 Indemnities by the Seller. Without limiting any other
rights that any Agent or any Purchaser may have hereunder or under applicable
law, Seller hereby agrees to indemnify (and pay upon demand to) each of the
Agents, the Purchasers and their respective assigns, officers, directors, agents
and employees (each an “Indemnified Party") from and against any and all
damages, losses, claims, taxes, liabilities, costs, expenses and for all other
amounts payable, including reasonable attorneys’ fees (which attorneys may be
employees of such Agent or such Purchaser) and disbursements (all of the
foregoing being collectively referred to as “Indemnified Amounts") awarded
against or incurred by any of them arising out of or as a result of this
Agreement or the acquisition, either directly or indirectly, by a Purchaser of
an interest in the Receivables excluding, however, in all of the foregoing
instances:
               (a) Indemnified Amounts to the extent a final judgment of a court
of competent jurisdiction holds that such Indemnified Amounts resulted from
gross negligence or willful misconduct on the part of the Indemnified Party
seeking indemnification;

30



--------------------------------------------------------------------------------



 



               (b) Indemnified Amounts to the extent the same includes losses in
respect of Receivables that are uncollectible on account of the insolvency,
bankruptcy or lack of creditworthiness of the related Obligor; or
               (c) taxes imposed by the jurisdiction in which such Indemnified
Party’s principal executive office is located, on or measured by the overall net
income of such Indemnified Party to the extent that the computation of such
taxes is consistent with the characterization for income tax purposes of the
acquisition by the Purchasers of Purchaser Interests as a loan or loans by the
Purchasers to Seller secured by the Receivables, the Related Security, the
Collection Accounts and the Collections;
provided, however, that nothing contained in this sentence shall limit the
liability of Seller or limit the recourse of the Purchasers to Seller for
amounts otherwise specifically provided to be paid by Seller under the terms of
this Agreement. Without limiting the generality of the foregoing
indemnification, Seller shall indemnify the Indemnified Parties for Indemnified
Amounts (including, without limitation, losses in respect of uncollectible
receivables, regardless of whether reimbursement therefor would constitute
recourse to Seller) relating to or resulting from:
             (i) any representation or warranty made by any Seller Party or any
Originator (or any officers of any such Person) under or in connection with this
Agreement, any other Transaction Document or any other information or report
required to be delivered by any such Person pursuant hereto or thereto, which
shall have been false or incorrect when made or deemed made;
             (ii) the failure by any Seller Party or any Originator to comply
with any applicable law, rule or regulation with respect to any Receivable or
Contract related thereto, or the nonconformity of any Receivable or Contract
included therein with any such applicable law, rule or regulation or any failure
of any Originator to keep or perform any of its obligations, express or implied,
with respect to any Contract;
             (iii) any failure of any Seller Party or any Originator to perform
its duties, covenants or other obligations in accordance with the provisions of
this Agreement or any other Transaction Document;
             (iv) any products liability, personal injury or damage suit, or
other similar claim arising out of or in connection with merchandise, insurance
or services that are the subject of any Contract or any Receivable;
             (v) any dispute, claim, offset or defense (other than discharge in
bankruptcy of the Obligor) of the Obligor to the payment of any Receivable
(including, without limitation, a defense based on such Receivable or the
related Contract not being a legal, valid and binding obligation of such Obligor
enforceable against it in accordance with its terms), or any other claim
resulting from the sale of the merchandise or service related to such Receivable
or the furnishing or failure to furnish such merchandise or services;

31



--------------------------------------------------------------------------------



 



             (vi) the commingling of Collections of Receivables at any time with
other funds;
             (vii) any investigation, litigation or proceeding related to or
arising from this Agreement or any other Transaction Document, the transactions
contemplated hereby, the use of the proceeds of an Incremental Purchase or a
Reinvestment, the ownership of the Purchaser Interests or any other
investigation, litigation or proceeding relating to any Seller Party or any
Originator in which any Indemnified Party becomes involved as a result of any of
the transactions contemplated hereby;
             (viii) any inability to litigate any claim against any Obligor in
respect of any Receivable as a result of such Obligor being immune from civil
and commercial law and suit on the grounds of sovereignty or otherwise from any
legal action, suit or proceeding;
             (ix) any Amortization Event described in Section 9.1(f);
             (x) any failure of Seller to acquire and maintain legal and
equitable title to, and ownership of any Receivable and the Related Security and
Collections with respect thereto from any Originator, free and clear of any
Adverse Claim (other than as created hereunder); or any failure of Seller to
give reasonably equivalent value to the applicable Originator under the
Receivables Sale Agreement in consideration of the transfer by such Originator
of any Receivable, or any attempt by any Person to void such transfer under
statutory provisions or common law or equitable action;
             (xi) any failure to vest and maintain vested in the Administrative
Agent for the benefit of the Purchasers, or to transfer to the Administrative
Agent for the benefit of the Purchasers, legal and equitable title to, and
ownership of, a first priority perfected undivided percentage ownership interest
(to the extent of the Purchaser Interests contemplated hereunder) or security
interest in the Receivables, the Related Security and the Collections, free and
clear of any Adverse Claim (except as created by the Transaction Documents);
             (xii) the failure to have filed, or any delay in filing, financing
statements or other similar instruments or documents under the UCC of any
applicable jurisdiction or other applicable laws with respect to any Receivable,
the Related Security and Collections with respect thereto, and the proceeds of
any thereof, whether at the time of any Incremental Purchase or Reinvestment or
at any subsequent time;
             (xiii) any action or omission by any Seller Party which reduces or
impairs the rights of the Agents or the Purchasers with respect to any
Receivable or the value of any such Receivable;

32



--------------------------------------------------------------------------------



 



             (xiv) any attempt by any Person to void any Incremental Purchase or
Reinvestment hereunder under statutory provisions or common law or equitable
action; and
             (xv) the failure of any Receivable included in the calculation of
the Net Receivables Balance as an Eligible Receivable to be an Eligible
Receivable at the time so included.
          Section 10.2 Indemnities by the Servicer. Without limiting any other
rights that any Agent or any Purchaser may have hereunder or under applicable
law, Servicer hereby agrees to indemnify (and pay upon demand to) each
Indemnified Party from and against any and all damages, losses, claims, taxes,
liabilities, costs, expenses and for all other amounts payable, including
reasonable attorneys’ fees (which attorneys may be employees of such Agent or
such Purchaser) and disbursements (all of the foregoing being collectively
referred to as “Servicer Indemnified Amounts") awarded against or incurred by
any of them arising out of or as a result of Servicer’s failure to duly and
punctually perform its obligations under this Agreement excluding, however, in
all of the foregoing instances:
               (a) Servicer Indemnified Amounts to the extent a final judgment
of a court of competent jurisdiction holds that such Servicer Indemnified
Amounts resulted from gross negligence or willful misconduct on the part of the
Indemnified Party seeking indemnification; and
               (b) Servicer Indemnified Amounts to the extent the same includes
losses in respect of Receivables that are uncollectible on account of the
insolvency, bankruptcy or lack of creditworthiness of the related Obligor;
provided, however, that nothing contained in this sentence shall limit the
liability of Servicer or limit the recourse of the Purchasers to Servicer for
Collections received by the Servicer and required to be remitted by it under the
terms of this Agreement. Without limiting the generality of the foregoing
indemnification, Servicer shall indemnify the Indemnified Parties for Servicer
Indemnified Amounts (including, without limitation, losses in respect of
uncollectible receivables, regardless of whether reimbursement therefor would
constitute recourse to the Servicer) relating to or resulting from:
             (i) any representation or warranty made by Servicer (or any
officers of Servicer) under or in connection with this Agreement, any other
Transaction Document or any other information or report delivered by any such
Person pursuant hereto or thereto, which shall have been false or incorrect when
made or deemed made;
             (ii) the failure by Servicer to comply with any applicable law,
rule or regulation with respect to the collection of any Receivable or Related
Security;
             (iii) any failure of Servicer to perform its duties, covenants or
other obligations in accordance with the provisions of this Agreement or any
other Transaction Document;

33



--------------------------------------------------------------------------------



 



             (iv) the commingling by the Servicer of Collections of Receivables
or funds or other assets arising therefrom at any time with other funds;
             (v) any investigation, litigation or proceeding relating to
Servicer in which any Indemnified Party becomes involved as a result of any of
the transactions contemplated hereby;
             (vi) any Amortization Event of the described in Section 9.1(f) with
respect to Servicer; and
             (vii) any action or omission by Servicer relating to its
obligations hereunder which reduces or impairs the rights of the Agents or the
Purchasers with respect to any Receivable or the value of any such Receivable.
          Section 10.3 Increased Cost and Reduced Return. If after the date
hereof, any Funding Source shall be charged any fee, expense or increased cost
on account of the adoption of any applicable law, rule or regulation (including
any applicable law, rule or regulation regarding capital adequacy), any
accounting principles or any change in any of the foregoing, or any change in
the interpretation or administration thereof by the Financial Accounting
Standards Board (“FASB”), any governmental authority, any central bank or any
comparable agency charged with the interpretation or administration thereof, or
compliance with any request or directive (whether or not having the force of
law) of any such authority or agency (a “Regulatory Change”): (i) that subjects
any Funding Source to any charge or withholding on or with respect to any
Funding Agreement or a Funding Source’s obligations under a Funding Agreement,
or on or with respect to the Receivables, or changes the basis of taxation of
payments to any Funding Source of any amounts payable under any Funding
Agreement (except for changes in the rate of tax on the overall net income of a
Funding Source or taxes excluded by Section 10.1) or (ii) that imposes, modifies
or deems applicable any reserve, assessment, insurance charge, special deposit
or similar requirement against assets of, deposits with or for the account of a
Funding Source, or credit extended by a Funding Source pursuant to a Funding
Agreement or (iii) that imposes any other condition the result of which is to
increase the cost to a Funding Source of performing its obligations under a
Funding Agreement, or to reduce the rate of return on a Funding Source’s capital
as a consequence of its obligations under a Funding Agreement, or to reduce the
amount of any sum received or receivable by a Funding Source under a Funding
Agreement or to require any payment calculated by reference to the amount of
interests or loans held or interest received by it, then, upon demand by the
applicable Co-Agent, Seller shall pay to such Co-Agent, for the benefit of the
relevant Funding Source, such amounts charged to such Funding Source or such
amounts to otherwise compensate such Funding Source for such increased cost or
such reduction. Notwithstanding the foregoing, no Funding Source that is not
organized under the laws of the United States of America, or a state thereof,
shall be entitled to reimbursement or compensation hereunder unless and until it
has delivered to the Seller two (2) duly completed and signed originals of
United States Internal Revenue Service Form W-8BEN or W-8ECI, as applicable,
certifying in either case that such Funding Source is entitled to receive
payments under this Agreement without deduction or withholding of any United
States federal income taxes. For the avoidance of doubt, if the issuance of FASB
Interpretation No. 46, or any other change in accounting standards or the
issuance of any other pronouncement, release or interpretation, causes or
requires the consolidation of all or a portion of the assets and liabilities

34



--------------------------------------------------------------------------------



 



of any Conduit or Seller with the assets and liabilities of any of the Agents,
any Financial Institution or any other Funding Source, such event shall
constitute a circumstance on which such Funding Source may base a claim for
reimbursement under this Section.
          Section 10.4 Other Costs and Expenses. Subject to the limitations set
forth in the Fee Letter, Seller shall pay to the Agents and Conduits on demand
all costs and out-of-pocket expenses in connection with the preparation,
execution, delivery and administration of this Agreement, the transactions
contemplated hereby and the other documents to be delivered hereunder, including
without limitation, the cost of Conduit’s auditors auditing the books, records
and procedures of Seller, reasonable fees and out-of-pocket expenses of legal
counsel for Conduits and the Agents (which such counsel may be employees of a
Conduit or an Agent) with respect thereto and with respect to advising Conduits
and the Agents as to their respective rights and remedies under this Agreement.
Seller shall pay to the Agents on demand any and all costs and expenses of the
Agents and the Purchasers, if any, including reasonable counsel fees and
expenses in connection with the enforcement of this Agreement and the other
documents delivered hereunder and in connection with any restructuring or
workout of this Agreement or such documents, or the administration of this
Agreement following an Amortization Event.
ARTICLE XI.
THE AGENTS
          Section 11.1 Appointment.
               (a) Each Purchaser and Co-Agent hereby irrevocably designates and
appoints Wachovia Bank, National Association, as Administrative Agent hereunder,
and authorizes the Administrative Agent to take such action on its behalf under
the provisions of the Transaction Documents and to exercise such powers and
perform such duties as are expressly delegated to the Administrative Agent by
the terms of the Transaction Documents, together with such other powers as are
reasonably incidental thereto. Notwithstanding any provision to the contrary
elsewhere in this Agreement, the Administrative Agent shall not have any duties
or responsibilities, except those expressly set forth herein, or any fiduciary
relationship with any Purchaser or Co-Agent, and no implied covenants,
functions, responsibilities, duties, obligations or liabilities on the part of
the Administrative Agent shall be read into this Agreement or otherwise exist
against the Administrative Agent.
               (b) Each of VFCC and the VFCC Liquidity Banks hereby irrevocably
designates and appoints Wachovia Bank, National Association as its Co-Agent
hereunder, and authorizes such Co-Agent to take such action on its behalf under
the provisions of this Agreement, the VFCC Fee Letter and the VFCC Liquidity
Agreement and to exercise such powers and perform such duties as are expressly
delegated to such Co-Agent by the terms of this Agreement, if any, together with
such other powers as are reasonably incidental thereto. Each of Victory and the
Victory Liquidity Banks hereby irrevocably designates and appoints The Bank of
Tokyo-Mitsubishi UFJ, Ltd., New York Branch, as its Co-Agent hereunder, and
authorizes such Co-Agent to take such action on its behalf under the provisions
of this Agreement, the Victory Fee Letter and the Victory Liquidity Agreement
and to exercise such powers and perform such duties as are expressly delegated
to such Co-Agent by the terms of this Agreement, if any, together with

35



--------------------------------------------------------------------------------



 



such other powers as are reasonably incidental thereto. Notwithstanding any
provision to the contrary elsewhere in this Agreement, the Fee Letter or the
Liquidity Agreements, no Co-Agent shall have any duties or responsibilities,
except those expressly set forth herein , or any fiduciary relationship with any
Purchaser, Liquidity Bank or other Agent, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities on the part of such
Co-Agent shall be read into this Agreement, the Fee Letter or the Liquidity
Agreements or otherwise exist against such Co-Agent.
               (c) The provisions of this Article XI are solely for the benefit
of the Agents and the Purchasers, and neither of the Seller Parties shall have
any rights as a third-party beneficiary or otherwise under any of the provisions
of this Article XI, except that this Article XI shall not affect any obligations
which any Agent or any Purchaser may have to either of the Seller Parties under
the other provisions of this Agreement. Furthermore, no Purchaser or Liquidity
Bank shall have any rights as a third-party beneficiary or otherwise under any
of the provisions hereof in respect of a Co-Agent which is not the Co-Agent for
such Person.
               (d) In performing its functions and duties hereunder, the
Administrative Agent shall act solely as the agent of the Purchasers and the
Co-Agents and does not assume nor shall be deemed to have assumed any obligation
or relationship of trust or agency with or for either of the Seller Parties or
any of their respective successors and assigns. In performing its functions and
duties hereunder, each Co-Agent shall act solely as the agent of its respective
Conduit and its respective Liquidity Bank(s), and does not assume nor shall be
deemed to have assumed any obligation or relationship of trust or agency with or
for either of the Seller Parties, any other Purchaser, Liquidity Bank or Agent,
or any of their respective successors and assigns.
          Section 11.2 Delegation of Duties. Each Agent may execute any of its
duties under the applicable Transaction Documents by or through agents or
attorneys-in-fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. No Agent shall be responsible for the
negligence or misconduct of any agents or attorneys-in-fact selected by it with
reasonable care.
          Section 11.3 Exculpatory Provisions. No Agent nor any of its
directors, officers, agents or employees shall be (i) liable for any action
lawfully taken or omitted to be taken by it or them or any Person described in
Section 11.2 under or in connection with the Transaction Documents (except for
its, their or such Person’s own bad faith, gross negligence or willful
misconduct), or (ii) responsible in any manner to any of the Purchasers or other
agents for any recitals, statements, representations or warranties made by the
Seller contained in any Transaction Document or in any certificate, report,
statement or other document referred to or provided for in, or received under or
in connection with, any Transaction Document or for the value, validity,
effectiveness, genuineness, enforceability or sufficiency of this Agreement or
any other document furnished in connection herewith, or for any failure of
either of the Seller Parties to perform its respective obligations hereunder, or
for the satisfaction of any condition specified in Article VI, except receipt of
items required to be delivered to such Agent. No Agent shall be under any
obligation to any Purchaser, Liquidity Bank or other Agent to ascertain or to
inquire as to the observance or performance of any of the agreements or
covenants contained in, or conditions of, any Transaction Document, or to
inspect the properties, books or records of the

36



--------------------------------------------------------------------------------



 



Seller Parties. This Section 11.3 is intended solely to govern the relationship
between each Agent, on the one hand, and the Purchasers and their respective
Liquidity Banks, on the other.
          Section 11.4 Reliance by Agents.
               (a) Each Agent shall in all cases be entitled to rely, and shall
be fully protected in relying, upon any note, writing, resolution, notice,
consent, certificate, affidavit, letter, cablegram, telegram, telecopy, telex or
teletype message, statement, order or other document or conversation believed by
it to be genuine and correct and to have been signed, sent or made by the proper
Person or Persons and upon advice and statements of legal counsel (including,
without limitation, counsel to the Seller Parties), independent accountants and
other experts selected by such Agent. Each Agent shall in all cases be fully
justified in failing or refusing to take any action under this Agreement or any
other document furnished in connection herewith unless it shall first receive
such advice or concurrence of (i) in the case of the Administrative Agent, each
of the Co-Agents (except where another provision of this Agreement specifically
authorizes the Administrative Agent to take action based on the instructions of
either of the Co-Agents) or (ii) in the case of a Co-Agent, such of its
Purchasers and Liquidity Banks, as it shall determine to be appropriate under
the relevant circumstances, or it shall first be indemnified to its satisfaction
by its Constituent Liquidity Banks against any and all liability, cost and
expense which may be incurred by it by reason of taking or continuing to take
any such action.
               (b) Any action taken by the Administrative Agent in accordance
with Section 11.4(a) shall be binding upon all Purchasers and Agents.
               (c) Each Co-Agent shall determine with its Conduit and, as
applicable, its Liquidity Banks, the number of such Persons which shall be
required to request or direct such Co-Agent to take action, or refrain from
taking action, under this Agreement on behalf of such Persons and whether any
consent of the rating agencies who rate such Conduit’s Commercial Paper is
required (such Persons and, if applicable, rating agencies, a “Voting Block”).
Such Co-Agent shall in all cases be fully protected in acting, or in refraining
from acting, under this Agreement in accordance with a request of its
appropriate Voting Block, and such request and any action taken or failure to
act pursuant thereto shall be binding upon all of such Co-Agent’s Constituents.
               (d) Unless otherwise advised in writing by a Co-Agent or by any
Purchaser or Liquidity Bank on whose behalf such Co-Agent is purportedly acting,
each party to this Agreement may assume that (i) such Co-Agent is acting for the
benefit of each of its Constituent Purchasers and, as applicable, Liquidity
Banks, as well as for the benefit of each permitted assignee from any such
Person, and (ii) each action taken by such Co-Agent has been duly authorized and
approved by all necessary action on the part of its Voting Block. Each Conduit
(or, with the consent of all other Purchasers then existing, any other
Purchaser) shall have the right to designate a new Co-Agent (which may be
itself) to act on its behalf and on behalf of its assignees and transferees for
purposes of this Agreement by giving to the Agents and the Seller Parties
written notice thereof signed by such Purchaser(s) and the newly designated
Co-Agent. Such notice shall be effective when receipt thereof is acknowledged by
the retiring Co-Agent and the Seller Parties, which acknowledgments shall not be
withheld or unreasonably delayed, and thereafter the party named as such therein
shall be Co-Agent for such Purchasers under this

37



--------------------------------------------------------------------------------



 



Agreement. Each Co-Agent and its Purchasers and Liquidity Banks shall agree
amongst themselves as to the circumstances and procedures for removal and
resignation of such Co-Agent.
          Section 11.5 Notice of Amortization Events. No Agent shall be deemed
to have knowledge or notice of the occurrence of any Amortization Event or
Potential Amortization Event unless such Agent has received notice from another
Agent, a Purchaser, a Liquidity Bank or a Seller Party referring to this
Agreement, stating that an Amortization Event or Potential Amortization Event
has occurred hereunder and describing such Amortization Event or Potential
Amortization Event. In the event that any of the Agents receives such a notice,
it shall promptly give notice thereof to the other Agents for distribution, in
the case of a Co-Agent, to the members of its Group. The Administrative Agent
shall take such action with respect to such Amortization Event or Potential
Amortization Event as shall be directed by either of the Co-Agents.
          Section 11.6 Non-Reliance on Agents and Other Purchasers. Each of the
Purchasers expressly acknowledges that no Agent, nor any of such Agent’s
officers, directors, employees, agents, attorneys-in-fact or affiliates has made
any representations or warranties to it and that no act by any Agent hereafter
taken, including, without limitation, any review of the affairs of the Seller
Parties, shall be deemed to constitute any representation or warranty by such
Agent. Each of the Purchasers also represents and warrants to the Agents and the
other Purchasers that it has, independently and without reliance upon any such
Person (or any of their Affiliates) and based on such documents and information
as it has deemed appropriate, made its own appraisal of and investigation into
the business, operations, property, prospects, financial and other conditions
and creditworthiness of the Seller Parties and made its own decision to enter
into this Agreement. Each of the Purchasers also represents that it will,
independently and without reliance upon any Agent or any other Liquidity Bank or
Purchaser, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit analysis, appraisals
and decisions in taking or not taking action under this Agreement, and to make
such investigation as it deems necessary to inform itself as to the business,
operations, property, prospects, financial and other condition and
creditworthiness of the Seller Parties. None of the Agents or the Purchasers,
nor any of their respective Affiliates, shall have any duty or responsibility to
provide any party to this Agreement with any credit or other information
concerning the business, operations, property, prospects, financial and other
condition or creditworthiness of the Seller Parties which may come into the
possession of such Person or any of its respective officers, directors,
employees, agents, attorneys-in-fact or affiliates, except that each of the
Co-Agents shall promptly distribute to its related Conduit (and, as applicable,
its Liquidity Banks), copies of financial and other information expressly
provided to such Co-Agent by either of the Seller Parties pursuant to this
Agreement for distribution to the Agents and/or Purchasers.

38



--------------------------------------------------------------------------------



 



          Section 11.7 Indemnification of Agents.
               (a) Each Liquidity Bank agrees to indemnify the Administrative
Agent and its officers, directors, employees, representatives and agents (to the
extent not reimbursed by the Seller Parties and without limiting the obligation
of the Seller Parties to do so), ratably in accordance with their respective
Percentages or Capital, from and against any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of any kind or nature whatsoever (including, without limitation,
the reasonable fees and disbursements of counsel for the Administrative Agent or
such Person in connection with any investigative, administrative or judicial
proceeding commenced or threatened, whether or not the Administrative Agent in
its capacity as Administrative Agent or such Person shall be designated a party
thereto) that may at any time be imposed on, incurred by or asserted against the
Administrative Agent or such Person as a result of, or arising out of, or in any
way related to or by reason of, any of the transactions contemplated hereunder
or the execution, delivery or performance of this Agreement or any other
document furnished in connection herewith (but excluding any such liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements resulting solely from the bad faith, gross negligence
or willful misconduct of the Administrative Agent or such Person as finally
determined by a court of competent jurisdiction).
               (b) Each Liquidity Bank agrees to indemnify its Co-Agent and such
Co-Agent’s officers, directors, employees, representatives and agents (to the
extent not reimbursed by the Seller and without limiting the obligation of the
Seller to do so), ratably in accordance with their respective Percentages or
Purchaser Interests, from and against any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of any kind or nature whatsoever (including, without limitation,
the fees and disbursements of counsel for such Co-Agent or such Person in
connection with any investigative, administrative or judicial proceeding
commenced or threatened, whether or not such Co-Agent in its capacity as
Co-Agent or such Person shall be designated a party thereto) that may at any
time be imposed on, incurred by or asserted against such Co-Agent or such Person
as a result of, or arising out of, or in any way related to or by reason of, any
of the transactions contemplated hereunder or the execution, delivery or
performance of this Agreement or any other document furnished in connection
herewith (but excluding any such liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements resulting
solely from the bad faith, gross negligence or willful misconduct of such
Co-Agent or such Person as finally determined by a court of competent
jurisdiction).
          Section 11.8 Agents in their Individual Capacities. Each of the Agents
in its individual capacity and its affiliates may make loans to, accept deposits
from and generally engage in any kind of business with the Seller Parties and
their Affiliates as though such Agent were not an Agent hereunder. With respect
to its Purchaser Interests, if any, pursuant to this Agreement, each Agent shall
have the same rights and powers under this Agreement as any Purchaser and may
exercise the same as though it were not an Agent, and the terms “Purchaser” and
“Purchasers” shall include each of the Agents in their individual capacities.
          Section 11.9 Successor Administrative Agent. The Administrative Agent,
upon five (5) days’ notice to the Seller Parties, the Purchasers and the
Co-Agents, may voluntarily resign and

39



--------------------------------------------------------------------------------



 



may be removed at any time, with or without cause, by both Co-Agents, whereupon
BTMU-NY shall become the successor Administrative Agent; provided, however, that
Wachovia shall not voluntarily resign as the Administrative Agent so long as any
of the VFCC Liquidity Banks’ respective Commitments remain in effect or VFCC has
any outstanding Purchaser Interests hereunder. Upon resignation or replacement
of any Administrative Agent in accordance with this Section 11.9, the retiring
Administrative Agent shall execute such UCC-3 assignments and amendments, and
assignments and amendments of the Transaction Documents, as may be necessary to
give effect to its replacement by a successor Administrative Agent. After any
retiring Administrative Agent’s resignation hereunder as Administrative Agent,
the provisions of Article X and this Article XI shall inure to its benefit as to
any actions taken or omitted to be taken by it while it was Administrative Agent
under this Agreement.
          Section 11.10 Agents’ Conflict Waivers.
               (a) Wachovia or one of its Affiliates acts, or may in the future
act, (i) as administrative agent for VFCC, (ii) as issuing and paying agent for
VFCC’s Commercial Paper Notes, (iii) to provide credit or liquidity enhancement
for the timely payment for VFCC’s Commercial Paper Notes and (iv) to provide
other services from time to time for VFCC (collectively, the “Wachovia Roles”).
Without limiting the generality of Sections 11.1 and 11.8, each Agent, Purchaser
and Liquidity Bank hereby acknowledges and consents to any and all Wachovia
Roles and agrees that in connection with any Wachovia Role, Wachovia or such
Affiliate may take, or refrain from taking, any action which it, in its
discretion, deems appropriate, including, without limitation, in its role as
administrative agent for VFCC, the giving of notice to VFCC’s Liquidity Banks of
a mandatory purchase pursuant to VFCC’s Liquidity Agreement, and hereby
acknowledges that neither Wachovia nor any of its Affiliates has any fiduciary
duties hereunder to any Purchaser (other than VFCC) or to any of VFCC’s
Liquidity Banks arising out of any Wachovia Roles.
               (b) BTMU-NY, BTMU-Chicago or one of their Affiliates acts, or may
in the future act, (i) as administrative agent for Victory, (ii) as issuing and
paying agent for Victory’s Commercial Paper, (iii) to provide credit or
liquidity enhancement for the timely payment for Victory’s Commercial Paper and
(iv) to provide other services from time to time for Victory (collectively, the
“BTMU Roles”). Without limiting the generality of Sections 11.1 and 11.8, each
of the Agents and the Purchasers hereby acknowledges and consents to any and all
BTMU Roles and agrees that in connection with any BTMU Role, BTMU-NY,
BTMU-Chicago, or such Affiliate may take, or refrain from taking, any action
which it, in its discretion, deems appropriate, including, without limitation,
in its role as administrative agent for Victory, the giving of notice to
Victory’s Liquidity Banks of a mandatory purchase pursuant to Victory’s
Liquidity Agreement, and hereby acknowledges that neither BTMU-NY, BTMU-Chicago
nor any of their Affiliates has any fiduciary duties hereunder to any Purchaser
(other than Victory) or to any of Victory’s Liquidity Banks arising out of any
BTMU Roles.
          Section 11.11 UCC Filings. Each of the Purchasers hereby expressly
recognizes and agrees that the Administrative Agent may be designated as the
secured party of record on the various UCC filings required to be made under
this Agreement and the party entitled to amend, release and terminate the UCC
filings under the Receivable Sale Agreement in order to perfect their respective
interests in the Receivables, Collections and Related Security, that such

40



--------------------------------------------------------------------------------



 



designation shall be for administrative convenience only in creating a record or
nominee holder to take certain actions hereunder on behalf of the Purchasers and
that such listing will not affect in any way the status of the Purchasers as the
true parties in interest with respect to the Purchaser Interests. In addition,
such listing shall impose no duties on the Administrative Agent other than those
expressly and specifically undertaken in accordance with this Article XI.
ARTICLE XII.
ASSIGNMENTS; PARTICIPATIONS
          Section 12.1 Assignments.
               (a) Each of the parties hereto hereby agrees and consents to the
complete or partial assignment by a Conduit of all or any portion of its rights
under, interest in, title to and obligations under this Agreement to such
Conduit’s Liquidity Banks pursuant to its Liquidity Agreement or to any other
Person, and upon such assignment, such Conduit shall be released from its
obligations so assigned. Further, each of the parties hereto hereby agrees that
any assignee of a Conduit of this Agreement or all or any of the Purchaser
Interests of such Conduit shall have all of the rights and benefits under this
Agreement as if the term “Conduit” explicitly referred to such party, and no
such assignment shall in any way impair the rights and benefits of such Conduit
hereunder. Neither Seller nor the Servicer shall have the right to assign its
rights or obligations under this Agreement.
               (b) Any Liquidity Bank may at any time and from time to time
assign to one or more Persons (“Purchasing Liquidity Banks”) all or any part of
its rights and obligations under this Agreement and the applicable Liquidity
Agreement pursuant to an assignment agreement, substantially in the form set
forth in Exhibit VII hereto (the “Assignment Agreement”) executed by such
Purchasing Liquidity Bank and such selling Liquidity Bank. The consent of the
applicable Conduit shall be required prior to the effectiveness of any such
assignment, and prior to the occurrence of an Amortization Event, the consent of
the Seller (which consent shall not be unreasonably withheld or delayed) shall
also be required prior to the effectiveness of any such assignment other than to
an existing Liquidity Bank. Each assignee of a Liquidity Bank must (i) have a
short-term debt rating of A-1 or better (or, solely for VFCC so long as its
Commercial Paper shall have an A-1+ rating, A-1+) by Standard & Poor’s, a
division of The McGraw-Hill Companies, Inc. and P-1 by Moody’s Investor Service,
Inc. and (ii) agree to deliver to the applicable Co-Agent, promptly following
any request therefor by such Co-Agent or its Conduit, an enforceability opinion
in form and substance satisfactory to such Co-Agent and Conduit. Upon delivery
of the executed Assignment Agreement to such Co-Agent, such selling Liquidity
Bank shall be released from its obligations hereunder and under the applicable
Liquidity Agreement to the extent of such assignment. Thereafter the Purchasing
Liquidity Bank shall for all purposes be a Liquidity Bank party to this
Agreement and shall have all the rights and obligations of a Liquidity Bank
under this Agreement and the applicable Liquidity Agreement to the same extent
as if it were an original party hereto and thereto, and no further consent or
action by Seller, the Purchasers or the Agents shall be required.

41



--------------------------------------------------------------------------------



 



               (c) Each of the Liquidity Banks agrees that in the event that it
shall cease to have a short-term debt rating of A-1 (or, solely for VFCC so long
as its Commercial Paper shall have an A-1+ rating, A-1+) or better by Standard &
Poor’s, a division of The McGraw-Hill Companies, Inc. and P-1 by Moody’s
Investor Service, Inc. (an “Affected Liquidity Bank”), such Affected Liquidity
Bank shall be obliged, at the request of the applicable Conduit or Co-Agent, to
assign all of its rights and obligations hereunder and under the applicable
Liquidity Agreement to (x) another Liquidity Bank or (y) another funding entity
nominated by such Co-Agent and acceptable to such Conduit, and willing to
participate in this Agreement and the applicable Liquidity Agreement through the
applicable Liquidity Termination Date in the place of such Affected Liquidity
Bank; provided that the Affected Liquidity Bank receives payment in full,
pursuant to an Assignment Agreement, of an amount equal to such Liquidity Bank’s
Pro Rata Share of the Aggregate Capital and Yield owing to the Liquidity Banks
and all accrued but unpaid fees and other costs and expenses payable in respect
of its Pro Rata Share of the Purchaser Interests of the Liquidity Banks.
          Section 12.2 Participations. Any Liquidity Bank may, in the ordinary
course of its business at any time sell to one or more Persons (each a
“Participant”) participating interests in its Ratable Share of the Commitments
and Purchaser Interests of the Liquidity Banks in its Group. Notwithstanding any
such sale by a Liquidity Bank of a participating interest to a Participant, such
Liquidity Bank’s rights and obligations under this Agreement shall remain
unchanged, such Liquidity Bank shall remain solely responsible for the
performance of its obligations hereunder, and each of the parties hereto shall
continue to deal solely and directly with such Liquidity Bank in connection with
such Liquidity Bank’s rights and obligations under this Agreement. Each
Liquidity Bank agrees that any agreement between such Liquidity Bank and any
such Participant in respect of such participating interest shall not restrict
such Liquidity Bank’s right to agree to any amendment, supplement, waiver or
modification to this Agreement, except for any amendment, supplement, waiver or
modification described in Section 14.1(b)(i).
ARTICLE XIII.
[RESERVED].
ARTICLE XIV.
MISCELLANEOUS
          Section 14.1 Waivers and Amendments.
               (a) No failure or delay on the part of any Agent or any Purchaser
in exercising any power, right or remedy under this Agreement shall operate as a
waiver thereof, nor shall any single or partial exercise of any such power,
right or remedy preclude any other further exercise thereof or the exercise of
any other power, right or remedy. The rights and remedies herein provided shall
be cumulative and nonexclusive of any rights or

42



--------------------------------------------------------------------------------



 



remedies provided by law. Any waiver of this Agreement shall be effective only
in the specific instance and for the specific purpose for which given.
               (b) No provision of this Agreement may be amended, supplemented,
modified or waived except in writing in accordance with the provisions of this
Section 14.1(b). Each of the Conduits, Seller and the Agents may enter into
written modifications or waivers of any provisions of this Agreement, provided,
however, that no such modification or waiver shall:
                    (i) without the consent of each affected Purchaser,
(A) extend the Liquidity Termination Date or the date of any payment or deposit
of Collections by Seller or the Servicer, (B) reduce the rate or extend the time
of payment of Yield or any CP Costs (or any component of Yield or CP Costs),
(C) reduce any fee payable to the Administrative Agent for the benefit of the
Purchasers, (D) except pursuant to Article XII hereof, change the amount of the
Capital of any Purchaser, any Liquidity Bank’s Pro Rata Share or any Liquidity
Bank’s Commitment, (E) amend, modify or waive any provision of the definition of
this Section 14.1(b), (F) consent to or permit the assignment or transfer by
Seller of any of its rights and obligations under this Agreement, (G) change the
definition of “Eligible Receivable,” “Loss Reserve,” “Default Ratio,” “Dilution
Reserve,” “Dilution Ratio,” or “Yield Reserve” or (H) amend or modify any
defined term (or any defined term used directly or indirectly in such defined
term) used in clauses (A) through (G) above in a manner that would circumvent
the intention of the restrictions set forth in such clauses; or
                    (ii) without the written consent of the then Agent, amend,
modify or waive any provision of this Agreement if the effect thereof is to
affect the rights or duties of such Agent.
Notwithstanding the foregoing, (i) without the consent of the Liquidity Banks,
but with the consent of Seller, the Agents may amend this Agreement solely to
add additional Persons as Liquidity Banks hereunder and (ii) the Agents and
Conduits may enter into amendments to modify any of the terms or provisions of
Article XI, Article XII, or Section 14.13 of this Agreement without the consent
of Seller, provided that such amendment has no negative impact upon Seller. Any
modification or waiver made in accordance with this Section 14.1 shall apply to
each of the Purchasers equally and shall be binding upon Seller, the Purchasers
and the Agents.
          Section 14.2 Notices. Except as provided in this Section 14.2, all
communications and notices provided for hereunder shall be in writing (including
bank wire, telecopy or electronic facsimile transmission or similar writing) and
shall be given to the other parties hereto at their respective addresses or
telecopy numbers set forth on the signature pages hereof or at such other
address or telecopy number as such Person may hereafter specify for the purpose
of notice to each of the other parties hereto. Each such notice or other
communication shall be effective (i) if given by telecopy, upon the receipt
thereof, (ii) if given by mail, three (3) Business Days after the time such
communication is deposited in the mail with first class postage prepaid or
(iii) if given by any other means, when received at the address specified in
this Section 14.2. Seller

43



--------------------------------------------------------------------------------



 



hereby authorizes the Co-Agents to effect purchases and Tranche Period and
Discount Rate selections based on telephonic notices made by any Person whom the
Administrative Agent in good faith believes to be acting on behalf of Seller.
Seller agrees to deliver promptly to the Administrative Agent a written
confirmation of each telephonic notice signed by an authorized officer of
Seller; provided, however, the absence of such confirmation shall not affect the
validity of such notice. If the written confirmation differs from the action
taken by the Administrative Agent, the records of the Administrative Agent shall
govern absent manifest error.
          Section 14.3 Ratable Payments. If any Purchaser, whether by setoff or
otherwise, has payment made to it with respect to any portion of the Aggregate
Unpaids owing to such Purchaser (other than payments received pursuant to
Section 10.3 or 10.4) in a greater proportion than that received by any other
Purchaser entitled to receive a ratable share of such Aggregate Unpaids, such
Purchaser agrees, promptly upon demand, to purchase for cash without recourse or
warranty a portion of such Aggregate Unpaids held by the other Purchasers so
that after such purchase each Purchaser will hold its ratable proportion of such
Aggregate Unpaids; provided that if all or any portion of such excess amount is
thereafter recovered from such Purchaser, such purchase shall be rescinded and
the purchase price restored to the extent of such recovery, but without
interest.
          Section 14.4 Protection of Purchaser Interests.
               (a) Seller agrees that from time to time, at its expense, it will
promptly execute and deliver all instruments and documents, and take all
actions, that may be necessary or desirable, or that the Administrative Agent
may request, to perfect, protect or more fully evidence the Purchaser Interests,
or to enable the Administrative Agent or the Purchasers to exercise and enforce
their rights and remedies hereunder. At any time after the occurrence of an
Amortization Event, the Administrative Agent may, or the Administrative Agent
may direct Seller or the Servicer to, notify the Obligors of Receivables, at
Seller’s expense, of the ownership or security interests of the Purchasers under
this Agreement and may also direct that payments of all amounts due or that
become due under any or all Receivables be made directly to the Administrative
Agent or its designee. Seller or the Servicer (as applicable) shall, at any
Purchaser’s request, withhold the identity of such Purchaser in any such
notification.
               (b) If any Seller Party fails to perform any of its obligations
hereunder, the Administrative Agent or any Purchaser may (but shall not be
required to) perform, or cause performance of, such obligations, and the
Administrative Agent’s or such Purchaser’s costs and expenses incurred in
connection therewith shall be payable by Seller as provided in Section 10.4.
Each Seller Party irrevocably authorizes the Administrative Agent at any time
and from time to time in the sole discretion of the Administrative Agent, and
appoints the Administrative Agent as its attorney-in-fact, to act on behalf of
such Seller Party (i) to execute on behalf of Seller as debtor and to file
financing statements necessary or desirable in the Administrative Agent’s sole
discretion to perfect and to maintain the perfection and priority of the
interest of the Purchasers in the Receivables and (ii) to file a carbon,
photographic or other reproduction of this Agreement or any financing statement
with respect to the Receivables as a financing

44



--------------------------------------------------------------------------------



 



statement in such offices as the Administrative Agent in its sole discretion
deems necessary or desirable to perfect and to maintain the perfection and
priority of the interests of the Purchasers in the Receivables. This appointment
is coupled with an interest and is irrevocable.
          Section 14.5 Confidentiality.
               (a) Each of the parties hereto shall maintain and shall cause
each of its employees and officers to maintain the confidentiality of the Fee
Letter and the other confidential or proprietary information with respect to the
Originators, the Agents, the Purchasers and their respective businesses obtained
by it or them in connection with the structuring, negotiating and execution of
the transactions contemplated herein, except that such party and its directors,
officers and employees may disclose such information (i) to such party’s
external accountants, attorneys, investors, potential investors and credit
enhancers and the agents or advisors of such Persons and (ii) as required by any
applicable law, regulation or order of any judicial or administrative proceeding
provided that each party shall use commercially reasonable efforts to ensure, to
the extent permitted given the circumstances, that any such information which is
so disclosed is kept confidential.
               (b) Anything herein to the contrary notwithstanding, each
Originator hereby consents to the disclosure of any nonpublic information with
respect to it (i) to each of the Agents and Purchasers, (ii) to any prospective
or actual assignee or participant of any of the Agents or Purchasers, and
(iii) to any rating agency, Commercial Paper dealer or provider of a surety,
guaranty or credit or liquidity enhancement to a Conduit or any entity organized
for the purpose of purchasing, or making loans secured by, financial assets for
which either of the Co-Agents acts as the administrative agent or administrator
and to any officers, directors, employees, outside accountants, advisors and
attorneys of any of the foregoing, provided each such Person is advised of the
confidential nature of such information and, in the case of a Person described
in clause (ii) above, agrees to be bound by the provisions of this Section 14.5.
In addition, the Agents and the Purchasers may disclose any such nonpublic
information pursuant to any law, rule, regulation, direction, request or order
of any judicial, administrative or regulatory authority or proceedings (whether
or not having the force or effect of law) although each of them shall use
commercially reasonable efforts to ensure, to the extent permitted given the
circumstances, that any such information which is so disclosed is kept
confidential.
          Section 14.6 Bankruptcy Petition. Each of Seller, the Servicer, the
Agents, the Liquidity Banks and the other Conduit hereby covenants and agrees
that, prior to the date that is one year and one day after the payment in full
of all outstanding senior indebtedness of a Conduit, it will not institute
against, or join any other Person in instituting against, such Conduit any
bankruptcy, reorganization, arrangement, insolvency or liquidation proceedings
or other similar proceeding under the laws of the United States or any state of
the United States.
          Section 14.7 Limitation of Liability. Except with respect to any claim
arising out of the willful misconduct or gross negligence of any Agent or any
Purchaser, no claim may be made by any Seller Party or any other Person against
any Agent or Purchaser or their respective Affiliates, directors, officers,
employees, attorneys or agents for any special, indirect, consequential or

45



--------------------------------------------------------------------------------



 



punitive damages in respect of any claim for breach of contract or any other
theory of liability arising out of or related to the transactions contemplated
by this Agreement, or any act, omission or event occurring in connection
therewith; and each Seller Party hereby waives, releases, and agrees not to sue
upon any claim for any such damages, whether or not accrued and whether or not
known or suspected to exist in its favor.
          Section 14.8 CHOICE OF LAW. THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAW OF THE STATE OF NEW YORK (WITHOUT GIVING
EFFECT TO THE CONFLICT OF LAWS PRINCIPLES THEREOF OTHER THAN SECTIONS 5-1401 AND
5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW WHICH SHALL APPLY HERETO) EXCEPT
TO THE EXTENT THAT THE PERFECTION OF THE ADMINISTRATIVE AGENT’S OR PURCHASERS’
OWNERSHIP OF OR SECURITY INTEREST IN THE RECEIVABLES AND RELATED SECURITY OR
REMEDIES HEREUNDER IN RESPECT THEREOF ARE GOVERNED BY THE LAWS OF A JURISDICTION
OTHER THAN THE STATE OF NEW YORK.
          Section 14.9 CONSENT TO JURISDICTION. EACH SELLER PARTY HEREBY
IRREVOCABLY SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF ANY UNITED STATES
FEDERAL OR STATE COURT SITTING IN THE BOROUGH OF MANHATTAN, NEW YORK, IN ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY
DOCUMENT EXECUTED BY SUCH PERSON PURSUANT TO THIS AGREEMENT AND EACH SELLER
PARTY HEREBY IRREVOCABLY AGREES THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN ANY SUCH COURT AND IRREVOCABLY WAIVES
ANY OBJECTION IT MAY NOW OR HEREAFTER HAVE AS TO THE VENUE OF ANY SUCH SUIT,
ACTION OR PROCEEDING BROUGHT IN SUCH A COURT OR THAT SUCH COURT IS AN
INCONVENIENT FORUM. NOTHING HEREIN SHALL LIMIT THE RIGHT OF ANY AGENT OR ANY
PURCHASER TO BRING PROCEEDINGS AGAINST ANY SELLER PARTY IN THE COURTS OF ANY
OTHER JURISDICTION. ANY JUDICIAL PROCEEDING BY ANY SELLER PARTY AGAINST ANY
AGENT OR ANY PURCHASER OR ANY AFFILIATE OF ANY AGENT OR ANY PURCHASER INVOLVING,
DIRECTLY OR INDIRECTLY, ANY MATTER IN ANY WAY ARISING OUT OF, RELATED TO, OR
CONNECTED WITH THIS AGREEMENT OR ANY DOCUMENT EXECUTED BY SUCH SELLER PARTY
PURSUANT TO THIS AGREEMENT SHALL BE BROUGHT ONLY IN A COURT IN THE BOROUGH OF
MANHATTAN, NEW YORK.
          Section 14.10 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES
TRIAL BY JURY IN ANY JUDICIAL PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY
MATTER (WHETHER SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT
OF, RELATED TO, OR CONNECTED WITH THIS AGREEMENT, ANY DOCUMENT EXECUTED BY ANY
SELLER PARTY PURSUANT TO THIS AGREEMENT OR THE RELATIONSHIP ESTABLISHED
HEREUNDER OR THEREUNDER.

46



--------------------------------------------------------------------------------



 



          Section 14.11 Integration; Binding Effect; Survival of Terms.
               (a) This Agreement and each other Transaction Document contain
the final and complete integration of all prior expressions by the parties
hereto with respect to the subject matter hereof and shall constitute the entire
agreement among the parties hereto with respect to the subject matter hereof
superseding all prior oral or written understandings.
               (b) This Agreement shall be binding upon and inure to the benefit
of the parties hereto and their respective successors and permitted assigns
(including any trustee in bankruptcy). This Agreement shall create and
constitute the continuing obligations of the parties hereto in accordance with
its terms and shall remain in full force and effect until terminated in
accordance with its terms; provided, however, that the rights and remedies with
respect to (i) any breach of any representation and warranty made by any Seller
Party pursuant to Article V, (ii) the indemnification and payment provisions of
Article X, and Sections 14.5 and 14.6 shall be continuing and shall survive any
termination of this Agreement.
          Section 14.12 Counterparts; Severability; Section References. This
Agreement may be executed in any number of counterparts and by different parties
hereto in separate counterparts, each of which when so executed shall be deemed
to be an original and all of which when taken together shall constitute one and
the same Agreement. Any provisions of this Agreement which are prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Unless otherwise expressly indicated, all references herein
to “Article,” “Section,” “Schedule” or “Exhibit” shall mean articles and
sections of, and schedules and exhibits to, this Agreement.
          Section 14.13 Characterization.
               (a) It is the intention of the parties hereto that each purchase
hereunder shall constitute and be treated as an absolute and irrevocable sale,
which purchase shall provide the applicable Purchaser with the full benefits of
ownership of the applicable Purchaser Interest. Except as specifically provided
in this Agreement, each sale of a Purchaser Interest hereunder is made without
recourse to Seller; provided, however, that (i) Seller shall be liable to each
of the Purchasers and Agents for all representations, warranties, covenants and
indemnities made by Seller pursuant to the terms of this Agreement, and (ii)
such sale does not constitute and is not intended to result in an assumption by
any Purchaser or Agent or any assignee thereof of any obligation of Seller or
any Originator or any other Person arising in connection with the Receivables,
the Related Security, or the related Contracts, or any other obligations of
Seller or any Originator.
               (b) In addition to any ownership interest which the
Administrative Agent may from time to time acquire pursuant hereto, Seller
hereby grants to the Administrative Agent for the ratable benefit of the
Purchasers a valid and perfected security interest in all

47



--------------------------------------------------------------------------------



 



of Seller’s right, title and interest in, to and under all Receivables now
existing or hereafter arising, the Collections, each Lock-Box, each Collection
Account, all Related Security, all other rights and payments relating to such
Receivables, and all proceeds of any thereof prior to all other liens on and
security interests therein to secure the prompt and complete payment of the
Aggregate Unpaids. The Administrative Agent and the Purchasers shall have, in
addition to the rights and remedies that they may have under this Agreement, all
other rights and remedies provided to a secured creditor under the UCC and other
applicable law, which rights and remedies shall be cumulative.

48



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be executed and delivered by their duly authorized officers as of the date
hereof.

          RPM FUNDING CORPORATION, as Seller
 
        By:   /s/ P. Kelly Tompkins       Name:   P. Kelly Tompkins
Title:   Vice President and Secretary
 
        Address:
 
            RPM Funding Corporation
    2628 Pearl Road, Suite 100
    Medina, Ohio 44258
    Attention: Treasurer

 
  Phone:   (330) 273-8837

 
  Fax:   (330) 225-6574

          RPM INTERNATIONAL INC., as Servicer
 
        By:   /s/ P. Kelly Tompkins       Name:   P. Kelly Tompkins Title:  
Senior Vice President, General Counsel
and Secretary
 
        Address:
 
            RPM International Inc.
    2628 Pearl Road
    P.O. Box 777
    Medina, Ohio 44258
    Attention: Treasurer

 
  Phone:   (330) 273-8837

 
  Fax:   (330) 225-6574

49



--------------------------------------------------------------------------------



 



              VICTORY RECEIVABLES CORPORATION
 
            By:   /s/ R. Douglas Donaldson       Name:   R. Douglas Donaldson
Title:   Treasurer
 
            Address:
            Victory Receivables Corporation     c/o The Bank of Tokyo-Mitsubishi
UFJ, Ltd.     1251 Avenue of the Americas     New York, NY 10020
 
  Attention: Kristy Yee   and   John Donoghue
 
  Phone: (212) 782-4913
      Phone: (212) 782-4537

 
  Fax: (212) 782-6842
      Fax: (212) 782-6448

 
            THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH, as Victory
Agent
 
            By:   /s/ Aditya Reddy       Name:   Aditya Reddy

Title:
  VP        
 
            Address:
            The Bank of Tokyo-Mitsubishi UFJ, Ltd., New York Branch     1251
Avenue of the Americas     New York, NY 10020
 
  Attention: Kristy Yee   and   John Donoghue

 
  Phone: (212) 782-4913
      Phone: (212) 782-4537

 
  Fax: (212) 782-6842
      Fax: (212) 782-6448


50



--------------------------------------------------------------------------------



 



          THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., CHICAGO BRANCH
 
        By:   /s/ Tsuguyuki Umene       Name:   Tsuguyuki Umene Title:   Deputy
General Manager
 
        Address:
 
            Send all notices to BTMU-NY

51



--------------------------------------------------------------------------------



 



              VARIABLE FUNDING CAPITAL COMPANY LLC
 
            By: Wachovia Capital Markets, LLC, attorney-in fact
 
            By:   /s/ Douglas R. Wilson, Sr.           Name:   Douglas R.
Wilson, Sr.   Title:   Vice President  
 
            Address:   Variable Funding Capital Company LLC         c/o Wachovia
Capital Markets, LLC         301 S. College St.         FLR TW 16 NC0171        
Charlotte, NC 28288
 
      Attention: Douglas R. Wilson Sr.
 
      Phone: (704) 374-2520
 
      Fax: (704) 383-9579

52



--------------------------------------------------------------------------------



 



              WACHOVIA BANK, NATIONAL ASSOCIATION, individually, as VFCC Agent
and as Administrative Agent
 
            By:   /s/ Michael J. Landry           Name:   Michael J. Landry  
Title:   Vice President  
 
            Address:   Wachovia Bank, National Association         171 17th
Street, N.W., 4th Floor         Mail-stop GA4524         Atlanta, GA 30363
 
      Attention: Michael Landry
 
      Phone: (404) 214-6388
 
      Fax: (404) 214-5481

53



--------------------------------------------------------------------------------



 



EXHIBIT I
DEFINITIONS
     As used in this Agreement, the following terms shall have the following
meanings (such meanings to be equally applicable to both the singular and plural
forms of the terms defined):
     “Accrual Period” means each calendar month, provided that the initial
Accrual Period hereunder means the period from (and including) the date of the
initial purchase hereunder to (and including) the last day of the calendar month
thereafter.
     “Adjusted Dilution Ratio” means, at any time, the rolling average of the
Dilution Ratio for the 12 Calculation Periods then most recently ended.
     “Adjusted Eligible Receivables” means the aggregate Outstanding Balance of
Eligible Receivables less (i) the Cash Discount Exposure Factor; (ii) the
Contractual Rebate Accruals; (iii) the aggregate Outstanding Balance of all
State Government Receivables in excess of 3% of the aggregate Outstanding
Balance of all Receivables; (iv) the aggregate Outstanding Balance of all other
Government Receivables in excess of 5% of the aggregate Outstanding Balance of
all Receivables; (v) the aggregate Outstanding Balance of all Canadian
Receivables in excess of 3% of the aggregate Outstanding Balance of all
Receivables; (vi) the aggregate Outstanding Balance of all Foreign Receivables
in excess of 3% of the aggregate Outstanding Balance of all Receivables; (vii)
the aggregate Outstanding Balance of all Eligible Receivables which by their
terms are due 62-91 days after the date of invoice in excess of 15% of the
aggregate Outstanding Balance of all Receivables; and (viii) the aggregate
Outstanding Balance of all Eligible Receivables which by their terms are due
92-121 days after the date of invoice in excess of 3% of the aggregate
Outstanding Balance of all Receivables; provided, however, that either of the
Co-Agents may, upon not less than five Business Days’ notice to Seller and the
other Co-Agent, decrease or eliminate any of the percentages specified in
clauses (iii)-(viii) of this definition.
     “Administrative Agent” has the meaning set forth in the preamble to this
Agreement.
     “Adverse Claim” means a lien, security interest, charge or encumbrance, or
other right or claim in, of or on any Person’s assets or properties in favor of
any other Person.
     “Affected Liquidity Bank” has the meaning specified in Section 12.1(c).
     “Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under direct or indirect common
control with, such Person or any Subsidiary of such Person. A Person shall be
deemed to control another Person if the controlling Person owns 10% or more of
any class of voting securities of the controlled Person or possesses, directly
or indirectly, the power to direct or cause the direction of the

54



--------------------------------------------------------------------------------



 



management or policies of the controlled Person, whether through ownership of
stock, by contract or otherwise.
     “Agents” has the meaning set forth in the preamble to this Agreement.
     “Aggregate Capital” means, on any date of determination, the aggregate
amount of Capital of all Purchaser Interests outstanding on such date.
     “Aggregate Reduction” has the meaning specified in Section 1.3.
     “Aggregate Reserves” means the Aggregate Reserve Percentage multiplied by
the Net Receivables Balance.
     “Aggregate Reserve Percentage” means, on any date of determination, the sum
of the Loss Reserve, the Yield Reserve and the Dilution Reserve.
     “Aggregate Unpaids” means, at any time, an amount equal to the sum of all
Aggregate Capital and unpaid Obligations (whether due or accrued) at such time.
     “Agreement” means this Amended and Restated Receivables Purchase Agreement,
as it may be amended or modified and in effect from time to time.
     “Amortization Date” means the earliest to occur of (i) the day on which any
of the conditions precedent set forth in Section 6.2 are not satisfied, (ii) the
Business Day immediately prior to the occurrence of an Amortization Event set
forth in Section 9.1(f)(ii), (iii) the Business Day specified in a written
notice from any Agent following the occurrence of any other Amortization Event,
and (iv) the date which is 30 days after the Co-Agents’ receipt of written
notice from Seller that it wishes to terminate the facility evidenced by this
Agreement.
     “Amortization Event” has the meaning specified in Article IX.
     “Applicable Margin” means the sum of (a) 0.25% per annum, plus (b) the
“Applicable Margin” from time to time in effect for “Eurodollar Committed Loans”
under the RPM Credit Agreement.
     “Assignment Agreement” has the meaning set forth in Section 12.1(b).
     “Authorized Officer” means, with respect to any Person, its president,
corporate controller, treasurer, chief financial officer or secretary.
     “BTMU-Chicago” has the meaning specified in the preamble to this Agreement.
     “BTMU-NY” has the meaning specified in the preamble to this Agreement.
     “Broken Funding Costs” means for any Purchaser Interest which: (i) has its
Capital reduced without compliance by Seller with the notice requirements
hereunder or (ii) does not become subject to an Aggregate Reduction following
the delivery of any Reduction Notice or (iii) is assigned under a Liquidity
Agreement or terminated prior to the date on which it was

55



--------------------------------------------------------------------------------



 



originally scheduled to end; an amount equal to the excess, if any, of (A) the
CP Costs or Yield (as applicable) that would have accrued during the remainder
of the Tranche Periods or the tranche periods for Commercial Paper determined by
the applicable Co-Agent to relate to such Purchaser Interest (as applicable)
subsequent to the date of such reduction, assignment or termination (or in
respect of clause (ii) above, the date such Aggregate Reduction was designated
to occur pursuant to the Reduction Notice) of the Capital of such Purchaser
Interest if such reduction, assignment or termination had not occurred or such
Reduction Notice had not been delivered, over (B) the sum of (x) to the extent
all or a portion of such Capital is allocated to another Purchaser Interest, the
amount of CP Costs or Yield actually accrued during the remainder of such period
on such Capital for the new Purchaser Interest, and (y) to the extent such
Capital is not allocated to another Purchaser Interest, the income, if any,
actually received during the remainder of such period by the holder of such
Purchaser Interest from investing the portion of such Capital not so allocated.
In the event that the amount referred to in clause (B) exceeds the amount
referred to in clause (A), the relevant Purchaser or Purchasers agree to pay to
Seller the amount of such excess. All Broken Funding Costs shall be due and
payable hereunder upon written demand.
     “Business Day” means any day on which banks are not authorized or required
to close in New York, New York or Atlanta, Georgia and The Depository Trust
Company of New York is open for business, and, if the applicable Business Day
relates to any computation or payment to be made with respect to the LIBO Rate,
any day on which dealings in dollar deposits are carried on in the London
interbank market.
     “Calculation Period” means a calendar month.
     “Canadian Receivable” means a Receivable as to which the Obligor (a) if a
natural person, is a resident of Canada, and (b) if a corporation or other
business entity, is organized under the laws of and/or maintains its chief
executive office in Canada.
     “Capital” of any Purchaser Interest means, at any time, (A) the Purchase
Price of such Purchaser Interest, minus (B) the sum of the aggregate amount of
Collections and other payments received by the Administrative Agent which in
each case are applied to reduce such Capital in accordance with the terms and
conditions of this Agreement; provided that such Capital shall be restored (in
accordance with Section 2.5) in the amount of any Collections or other payments
so received and applied if at any time the distribution of such Collections or
payments are rescinded, returned or refunded for any reason.
     “Capital Lease Obligations” means, as to any Person, the obligations of
such Person to pay rent or other amounts under a lease of (or other agreement
conveying the right to use) real and/or personal property to the extent such
obligations are required to be classified and accounted for as a capital lease
on a balance sheet of such Person under GAAP (including Statement of Financial
Accounting Standards No. 13 of the Financial Accounting Standards Board) and,
for purposes of this Agreement, the amount of such obligations shall be the
capitalized amount thereof, determined in accordance with GAAP (including such
Statement No. 13).

56



--------------------------------------------------------------------------------



 



     “Cash Discount Exposure Factor” means 1.5% multiplied by the aggregate
Outstanding Balance of all Receivables less than 31 days past due.
     “Change of Control” has the meaning set forth in the Receivables Sale
Agreement.
     “Charged-Off Receivable” means a Receivable: (i) as to which the Obligor
thereof has taken any action, or suffered any event to occur, of the type
described in Section 9.1(f) (as if references to Seller Party therein refer to
such Obligor); (ii) as to which the Obligor thereof, if a natural person, is
deceased, (iii) which, consistent with the Credit and Collection Policy, would
be written off Seller’s books as uncollectible, or (iv) which has been
identified by Seller as uncollectible.
     “Collection Account” means each concentration account, depositary account,
lock-box account or similar account in which any Collections are collected or
deposited and which is listed on Exhibit IV.
     “Collection Account Agreement” means an agreement among an Originator,
Seller, the Administrative Agent and a Collection Bank perfecting the
Administrative Agent’s security interest in one or more Collection Accounts.
     “Collection Bank” means, at any time, any of the banks holding one or more
Collection Accounts.
     “Collection Notice” means a notice, in substantially the form attached to
any Collection Account Agreement from the Administrative Agent to a Collection
Bank, terminating the Seller Parties’ rights to access, or give instructions
with respect to, any Collection Account.
     “Collections” means, with respect to any Receivable, all cash collections
and other cash proceeds in respect of such Receivable, including, without
limitation, all yield, Finance Charges or other related amounts accruing in
respect thereof and all cash proceeds of Related Security with respect to such
Receivable.
     “Commercial Paper” means promissory notes of Conduit issued by Conduit in
the commercial paper market.
     “Commitment” means, for each Liquidity Bank, the commitment of such
Liquidity Bank to purchase Purchaser Interests from (i) Seller and (ii) Conduit,
in an amount not to exceed (i) in the aggregate, the amount set forth opposite
such Liquidity Bank’s name on Schedule A to this Agreement, as such amount may
be modified in accordance with the terms hereof and (ii) with respect to any
individual purchase hereunder, its Pro Rata Share of the Purchase Price
therefor.
     “Concentration Limit” means, at any time, for any Obligor and its
Affiliates, considered as if they were one and the same Obligor, the percentage
of Adjusted Eligible Receivables set forth in the table below opposite such
Obligor’s applicable short-term unsecured debt ratings Moody’s (or in the
absence thereof, the equivalent long term unsecured senior debt

57



--------------------------------------------------------------------------------



 



ratings), or such other amount (a “Special Concentration Limit”) for such
Obligor designated by the Co-Agents:

                                      Allowable % of Short-Term   Long-Term S&P
  Short-Term   Long-Term   Adjusted Eligible S&P Rating   Rating   Moody’s
Rating   Moody’s Rating   Receivables
A-1+
  AAA   P-1   Aaa     12 %
 
                   
A-1
  AA+, AA, AA- or A+   P-1   Aa1, Aa2, Aa3 or A1     10 %
 
                   
A-2
  A, A- or BBB+   P-2   A2, A3 or Baa1     6 %
 
                   
A-3
  BBB or BBB-   P-3   Baa2 or Baa3     4.5 %
 
                   
Below A-3 or Not Rated by either S&P or Moody’s
  Below BBB- or Not Rated by either S&P or Moody’s   Below P-3 or Not Rated by
either S&P or Moody’s   Below Baa3 or Not Rated by either S&P or Moody’s     3 %

; provided, however, that (a) if any Obligor has a split rating, the applicable
rating will be the lower of the two, (b) if any Obligor is not rated by either
S&P or Moody’s, the applicable Concentration Limit shall be the one set forth in
the last line of the table above, and (c) either of the Co-Agents may, upon not
less than five Business Days’ notice to Seller, cancel any Special Concentration
Limit. As of the date hereof, (x) the Special Concentration Limit for The Home
Depot, Inc. and its Affiliates is 30% of Adjusted Eligible Receivables; (y) the
Special Concentration Limit for Ace Hardware and its Affiliates is 4% of
Adjusted Eligible Receivables, and (z) the Special Concentration Limit for
Lowe’s Companies, Inc. and its Affiliates is 12% of Adjusted Eligible
Receivables.
     “Conduit” has the meaning set forth in the preamble to this Agreement.
     “Constituents” means, as to either Co-Agent, the Conduit represented by it
as specified in the preamble to this Agreement, and each of such Conduit’s
Liquidity Banks, and the term “Constituent” when used as an adjective shall have
a correlative meaning.
     “Contract” means, with respect to any Receivable, any and all instruments,
agreements, invoices or other writings pursuant to which such Receivable arises
or which evidences such Receivable.
     “Contractual Rebate Accrual” means, with respect to any Receivable on any
date of determination, the ending balance of all accounting accruals or reserves
for potential volume rebates, seasonal and other promotional discounts,
advertising and other cooperative subsidies, or similar contractual credits
booked with respect to such Receivable.

58



--------------------------------------------------------------------------------



 



     “CP Costs” means, for each Conduit for each day, the sum of (i) discount or
yield accrued on such Conduit’s Pooled Commercial Paper on such day, plus
(ii) any and all accrued commissions in respect of placement agents and
Commercial Paper dealers, and issuing and paying agent fees incurred, in respect
of such Conduit’s Pooled Commercial Paper for such day, plus (iii) other costs
associated with funding small or odd-lot amounts with respect to all receivable
purchase facilities which are funded by such Conduit’s Pooled Commercial Paper
for such day, minus (iv) any accrual of income net of expenses received on such
day from investment of collections received under all receivable purchase
facilities funded substantially with such Conduit’s Pooled Commercial Paper,
minus (v) any payment received on such day by such Conduit net of expenses in
respect of Broken Funding Costs related to the prepayment of any Purchaser
Interest of such Conduit pursuant to the terms of any receivable purchase
facilities funded substantially with its Pooled Commercial Paper. In addition to
the foregoing costs, if Seller shall request any Incremental Purchase during any
period of time determined by such Conduit’s Co-Agent in its sole discretion to
result in incrementally higher CP Costs applicable to such Incremental Purchase,
the Capital associated with any such Incremental Purchase shall, during such
period, be deemed to be funded by such Conduit in a special pool (which may
include capital associated with other receivable purchase facilities) for
purposes of determining such additional CP Costs applicable only to such special
pool and charged each day during such period against such Capital.
     “Credit and Collection Policy” means the Originators’ credit and collection
policies and practices relating to Contracts and Receivables existing on the
date hereof and summarized in Exhibit VIII hereto, as modified from time to time
in accordance with this Agreement.
     “Cut-Off Date” means the last day of a Calculation Period.
     “Days Sales Outstanding” means, as of any day, an amount equal to the
product of (x) 91, multiplied by (y) the amount obtained by dividing (i) the
aggregate Outstanding Balance of all Receivables as of the most recent Cut-Off
Date, by (ii) the aggregate amount of Receivables created during the three
(3) Calculation Periods including and immediately preceding such Cut-Off Date.
     “Deemed Collections” means the aggregate of all amounts Seller shall have
been deemed to have received as a Collection of a Receivable. Seller shall be
deemed to have received a Collection in full of a Receivable if at any time any
of the representations or warranties in Article V are no longer true with
respect to any Receivable. If (i) the Outstanding Balance of any Receivable is
either (x) reduced as a result of any defective or rejected goods or services,
any discount or any adjustment or otherwise by Seller (other than cash
Collections on account of the Receivables) or (y) reduced or canceled as a
result of a setoff in respect of any claim by any Person (whether such claim
arises out of the same or a related transaction or an unrelated transaction),
Seller shall be deemed to have received a Collection of such Receivable to the
extent of such reduction or cancellation.
     “Default Fee” means with respect to any amount due and payable by Seller in
respect of any Aggregate Unpaids, an amount equal to interest on any such unpaid
Aggregate Unpaids at a rate per annum equal to 2% above the Prime Rate.

59



--------------------------------------------------------------------------------



 



     “Default Horizon Ratio” means, as of any Cut-Off Date, the ratio (expressed
as a decimal) computed by dividing (a) the aggregate sales generated by the
Originators during the five Calculation Periods ending on such Cut-Off Date, by
(b) the Net Receivables Balance as of such Cut-Off Date.
     “Default Ratio” means, as of any Cut-Off Date, the ratio (expressed as a
percentage) computed by dividing (x) the total amount of Receivables which
became Defaulted Receivables or which became Charged-Off Receivables before
becoming Defaulted Receivables, in either case during the Calculation Period
that includes such Cut-Off Date, by (y) the aggregate sales generated by the
Originators during the Calculation Period occurring four months prior to the
Calculation Period ending on such Cut-Off Date.
     “Defaulted Receivable” means a Receivable as to which any payment, or part
thereof, remains unpaid for 91 days or more from the original due date for such
payment.
     “Delinquency Ratio” means, at any time, a percentage equal to (i) the
aggregate Outstanding Balance of all Receivables that were Delinquent
Receivables at such time divided by (ii) the aggregate Outstanding Balance of
all Receivables at such time.
     “Delinquent Receivable” means a Receivable as to which any payment, or part
thereof, remains unpaid for 61-90 days from the original due date for such
payment.
     “Designated Obligor” means an Obligor indicated by any of the Agents to
Seller in writing.
     “Dilution Horizon Ratio” means, as of any Cut-off Date, a ratio (expressed
as a decimal), computed by dividing (a) the sum of (i) the aggregate sales
generated by the Originators during the two Calculation Periods ending on such
Cut-Off Date, plus 50% of the aggregate sales generated by the Originators
during the Calculation Period ending three months prior to such Cut-Off Date by
(b) the Net Receivables Balance as of such Cut-Off Date.
     “Dilution Ratio” means, as of any Cut-Off Date, a ratio (expressed as a
percentage), computed by dividing (a) the total amount of Dilutions during the
Calculation Period ending on such Cut-Off Date, by (b) the aggregate sales
generated by the Originators during the Calculation Period that ended two
Cut-Off Dates prior to such Cut-Off Date.
     “Dilution Reserve” means, for any Calculation Period, the greater of (i) 8%
or (ii) the product (expressed as a percentage) of:
    (a) the sum of (i) two (2) times the Adjusted Dilution Ratio as of the
Cutoff Date for such Calculation Period, plus (ii) the Dilution Volatility
Component as of the Cutoff Date for such Calculation Period, times
    (b) the Dilution Horizon Ratio as of the Cutoff Date for such Calculation
Period.
     “Dilution Volatility Component” means the product (expressed as a
percentage) of (i) the difference between (a) the highest three (3)-month
rolling average Dilution Ratio over the past 12 Calculation Periods and (b) the
Adjusted Dilution Ratio, and (ii) a fraction, the

60



--------------------------------------------------------------------------------



 



numerator of which is equal to the amount calculated in (i)(a) of this
definition and the denominator of which is equal to the amount calculated in
(i)(b) of this definition.
     “Dilutions” means, at any time, the aggregate amount of reductions or
cancellations described in clause (i) of the definition of “Deemed Collections”
other than those for which a Contractual Rebate Accrual has been booked.
     “Discount Rate” means, the LIBO Rate or the Prime Rate, as applicable, with
respect to each Purchaser Interest of the Liquidity Banks.
     “Downgraded Liquidity Bank” means a Liquidity Bank which has been the
subject of a Downgrading Event.
     “Downgrading Event” with respect to any Person means the lowering of the
rating with regard to the short-term securities of such Person to below (i) A-1
by S&P, or (ii) P-1 by Moody’s.
     “EBITDA” means, for any period, determined on a consolidated basis for
RPM-Delaware and its Subsidiaries, net operating income of RPM-Delaware and its
Subsidiaries (calculated before provision for income taxes, interest expense,
extraordinary items, income attributable to equity in Affiliates and all amounts
attributable to depreciation and amortization) for such period.
     “Eligible Assignee” means (a) any “bankruptcy remote” special purpose
entity which is administered by Wachovia or BTMU-NY (or any Affiliate of the
foregoing) that is in the business of acquiring or financing receivables,
securities and/or other financial assets and which issues commercial paper notes
that are rated at least A-1 by S&P and P-1 by Moody’s, (b) any Qualifying
Liquidity Bank having a combined capital and surplus of at least $250,000,000,
or (c) any Downgraded Liquidity Bank whose liquidity commitment has been fully
drawn by the applicable Conduit or its Co-Agent and funded into a collateral
account.
     “Eligible Receivable” means, at any time, a Receivable:
     (i) the Obligor of which (a) if a natural person, is a resident of the
United States, Puerto Rico or Canada or, if a corporation or other business
organization, is organized under the laws of the United States, Puerto Rico,
Canada or any political subdivision of the foregoing and has its chief executive
office in the United States, Puerto Rico or Canada; (b) is not an Affiliate of
any of the parties hereto; and (c) is not a Designated Obligor;
     (ii) the Obligor of which is not the Obligor of any Charged-Off Receivable,
     (iii) which is not a Charged-Off Receivable or a Defaulted Receivable,
     (iv) which is not owing from an Obligor as to which more than 25% of the
aggregate Outstanding Balance of all Receivables owing from such Obligor are
Delinquent Receivables or Defaulted Receivables,

61



--------------------------------------------------------------------------------



 



     (v) which by its terms is due and payable on or within 121 days of the
original billing date therefor and has not had its payment terms extended,
     (vi) which is an “account” within the meaning of Section 9-102 of the UCC
of all applicable jurisdictions,
     (vii) which is denominated and payable only in United States dollars in the
United States,
     (viii) which arises under a Contract in substantially the form of one of
the form contracts set forth on Exhibit IX hereto or otherwise approved by the
Co-Agents in writing, which, together with such Receivable, is in full force and
effect and constitutes the legal, valid and binding obligation of the related
Obligor enforceable against such Obligor in accordance with its terms subject to
no offset, counterclaim or other defense,
     (ix) which arises under a Contract which (A) does not require the Obligor
under such Contract to consent to the transfer, sale or assignment of the rights
and duties of the applicable Originator or any of its assignees under such
Contract and (B) does not contain a confidentiality provision that purports to
restrict the ability of any Purchaser to exercise its rights under this
Agreement, including, without limitation, its right to review the Contract,
     (x) which arises under a Contract that contains an obligation to pay a
specified sum of money, contingent only upon the sale of goods or the provision
of services by the applicable Originator,
     (xi) which, together with the Contract related thereto, does not contravene
any law, rule or regulation applicable thereto (including, without limitation,
any law, rule and regulation relating to truth in lending, fair credit billing,
fair credit reporting, equal credit opportunity, fair debt collection practices
and privacy) and with respect to which no part of the Contract related thereto
is in violation of any such law, rule or regulation,
     (xii) which satisfies in all material respects the applicable requirements
of the Credit and Collection Policy,
     (xiii) which was generated in the ordinary course of the applicable
Originator’s business,
     (xiv) which arises solely from the sale of goods or the provision of
services to the related Obligor by an Originator, and not by any other Person
(in whole or in part),
     (xv) as to which a Co-Agent has not notified Seller that such Co-Agent has
determined in the exercise of its commercially reasonable credit judgment that
such Receivable or class of Receivables is not acceptable as an Eligible

62



--------------------------------------------------------------------------------



 



Receivable, including, without limitation, because such Receivable arises under
a Contract that is not acceptable to such Co-Agent,
     (xvi) which is not subject to (A) any right of rescission or set-off, or
(B) any currently asserted counterclaim or other defense (including defenses
arising out of violations of usury laws) of the applicable Obligor against any
Originator or any other Adverse Claim, and the Obligor thereon holds no right as
against any Originator to cause any Originator to repurchase the goods or
merchandise the sale of which shall have given rise to such Receivable (except
with respect to sale discounts effected pursuant to the Contract, or defective
goods returned in accordance with the terms of the Contract); provided, however,
that if such dispute, offset, counterclaim or defense affects only a portion of
the Outstanding Balance of such Receivable, then such Receivable may be deemed
an Eligible Receivable to the extent of the portion of such Outstanding Balance
which is not so affected, and provided, further, that Receivables of any Obligor
which has any accounts payable by the applicable Originator or by a wholly-owned
Subsidiary of such Originator (thus giving rise to a potential offset against
such Receivables) may be treated as Eligible Receivables to the extent that the
Obligor of such Receivables has agreed pursuant to a written agreement in form
and substance satisfactory to the Agents, that such Receivables shall not be
subject to such offset,
     (xvii) as to which the applicable Originator has satisfied and fully
performed all obligations on its part with respect to such Receivable required
to be fulfilled by it, and no further action is required to be performed by any
Person with respect thereto other than payment thereon by the applicable
Obligor, and
     (xviii) all right, title and interest to and in which has been validly
transferred by the applicable Originator directly to Seller under and in
accordance with the Receivables Sale Agreement, and Seller has good and
marketable title thereto free and clear of any Adverse Claim.
     “Equity Interests” means, with respect to any Person, any and all shares,
interests, participations or other equivalents, including membership interests
(however designated, whether voting or non-voting), of capital of such Person,
including, if such Person is a partnership, partnership interests (whether
general or limited) and any other interest or participation that confers on a
Person the right to receive a share of the profits and losses of, or
distributions of assets of, such partnership, whether outstanding on the date
hereof or issued after the date of this Agreement.
     “Existing Agreement” has the meaning set forth in the preliminary
statements of this Agreement.
     “Extension Request” has the meaning set forth in Section 1.5 of this
Agreement.

63



--------------------------------------------------------------------------------



 



     “Facility Account” means RPM Funding Corporation Collection Account
#********* at National City Bank, 1900 East Ninth St., Cleveland, Ohio 44114,
ABA #*********.
     “Facility Termination Date” means the earlier of (i) the Liquidity
Termination Date, and (ii) the Amortization Date.
     “Federal Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as amended and any successor statute thereto.
     “Fee Letter” means that certain Fee Letter dated as of May 10, 2006 by and
between Seller and the Agents, as the same may be amended, restated or otherwise
modified from time to time (which Fee Letter supersedes and replaces all fee
letters referenced in the Existing Agreement).
     “Finance Charges” means, with respect to a Contract, any finance, interest,
late payment charges or similar charges owing by an Obligor pursuant to such
Contract.
     “Foreign Receivable” means a Receivable (other than a Canadian Receivable)
as to which the Obligor (a) if a natural person, is not a resident of the United
States of America, and (b) if a corporation or other business entity, is
organized under the laws of and/or maintains its chief executive office in a
jurisdiction other than the United States of America.
     “Funding Agreement” means this Agreement and any agreement or instrument
executed by any Funding Source with or for the benefit of Conduit.
     “Funding Source” means (i) any Liquidity Bank or (ii) any insurance
company, bank or other funding entity providing liquidity, credit enhancement or
back-up purchase support or facilities to Conduit.
     “GAAP” means generally accepted accounting principles in effect in the
United States of America from time to time.
     “Government Receivable” means a Receivable as to which the Obligor is a
government or a governmental subdivision or agency.
     “Group” means the VFCC Group or the Victory Group.
     “Guaranteed” has the meaning ascribed thereto in the definition of
“Guaranty” in the RPM Credit Agreement.
     “Incremental Purchase” means a purchase of a Purchaser Interest which
increases the total outstanding Aggregate Capital hereunder.
     “Indebtedness” means, as to any Person (determined without duplication):
(i) indebtedness of such Person for borrowed money (whether by loan or the
issuance and sale of debt securities) or for the deferred purchase or
acquisition price of property or services other than accounts payable (other
than for borrowed money) incurred in the ordinary course of such

64



--------------------------------------------------------------------------------



 



Person’s business, (ii) obligations of such Person in respect of letters of
credit or similar instruments issued or accepted by banks and other financial
institutions for the account of such Person (whether or not such obligations are
contingent); (iii) Capital Lease Obligations of such Person; (iv) obligations of
such Person to redeem or otherwise retire shares of capital stock of such
Person; (v) indebtedness of others of the type described in clause (i), (ii),
(iii) or (iv) above secured by a lien on the property of such Person, whether or
not the respective obligation so secured has been assumed by such Person; and
(vi) indebtedness of others of the type described in clause (i), (ii), (iii) or
(iv) above Guaranteed by such Person.
     “Independent Director” shall mean a member of the Board of Directors of
Seller who is not at such time, and has not been at any time during the
preceding five (5) years, (A) a director, officer, employee or affiliate of any
Seller Party, any Originator, or any of their respective Subsidiaries or
Affiliates, or (B) the beneficial owner (at the time of such individual’s
appointment as an Independent Director or at any time thereafter while serving
as an Independent Director) of any of the outstanding common shares of any
Seller Party, any Originator, or any of their respective Subsidiaries or
Affiliates, having general voting rights.
     “Interest Expense” means, for any period, the sum (determined without
duplication) of the aggregate amount of interest accruing during such period on
Indebtedness of RPM-Delaware and its Subsidiaries (on a consolidated basis),
including the interest portion of payments under Capital Lease Obligations and
any capitalized interest, and excluding amortization of debt discount and
expense.
     “LIBO Rate” means the rate per annum equal to the sum of (i) (a) the
applicable British Bankers’ Association Interest Settlement Rate for deposits in
U.S. dollars appearing on Reuters Screen FRBD as of 11:00 a.m. (London time) two
Business Days prior to the first day of the relevant Tranche Period, and having
a maturity equal to such Tranche Period, provided that, (i) if Reuters Screen
FRBD is not available to the Administrative Agent for any reason, the applicable
LIBO Rate for the relevant Tranche Period shall instead be the applicable
British Bankers’ Association Interest Settlement Rate for deposits in U.S.
dollars as reported by any other generally recognized financial information
service as of 11:00 a.m. (London time) two Business Days prior to the first day
of such Tranche Period, and having a maturity equal to such Tranche Period, and
(ii) if no such British Bankers’ Association Interest Settlement Rate is
available to the Administrative Agent, the applicable LIBO Rate for the relevant
Tranche Period shall instead be the rate determined by each Co-Agent to be the
rate at which such Co-Agent offers to place deposits in U.S. dollars with
first-class banks in the London interbank market at approximately 11:00 a.m.
(London time) two Business Days prior to the first day of such Tranche Period,
in the approximate amount to be funded at the LIBO Rate and having a maturity
equal to such Tranche Period, divided by (b) one minus the maximum aggregate
reserve requirement (including all basic, supplemental, marginal or other
reserves) which is imposed against the Administrative Agent in respect of
Eurocurrency liabilities, as defined in Regulation D of the Board of Governors
of the Federal Reserve System as in effect from time to time (expressed as a
decimal), applicable to such Tranche Period plus (ii) the Applicable Margin per
annum. The LIBO Rate shall be rounded, if necessary, to the next higher 1/16 of
1%.
     “Liquidity Agreements” means the Victory Liquidity Agreement and VFCC
Liquidity Agreement.

65



--------------------------------------------------------------------------------



 



     “Liquidity Banks” means, collectively, the VFCC Liquidity Banks and the
Victory Liquidity Banks.
     “Liquidity Termination Date” means May 7, 2009.
     “Lock-Box” means each locked postal box with respect to which a bank who
has executed a Collection Account Agreement has been granted exclusive access
for the purpose of retrieving and processing payments made on the Receivables
and which is listed on Exhibit IV.
     “Loss Reserve” means, for any Calculation Period, the greater of (i) 12%
and (ii) the product (expressed as a percentage) of (a) 2.0, times (b) the
highest three-month rolling average Default Ratio during the 12 Calculation
Periods ending on the immediately preceding Cut-Off Date, times (c) the Default
Horizon Ratio as of the immediately preceding Cut-Off Date.
     “Material Adverse Effect” means a material adverse effect on (i) the
financial condition or operations of Seller or RPM-Delaware and any of its
subsidiaries, taken as a whole, (ii) the ability of Seller to perform its
obligations under this Agreement or (at any time RPM-Delaware is acting as
Servicer or Performance Guarantor), the ability of the Servicer or the
Performance Guarantor to perform its obligations under this Agreement or the
Performance Undertaking, as the case may be, (iii) the legality, validity or
enforceability of this Agreement or any other Transaction Document, (iv) any
Purchaser’s interest in the Receivables generally or in any significant portion
of the Receivables, the Related Security or the Collections with respect
thereto, or (v) the collectibility of the Receivables generally or of any
material portion of the Receivables.
     “Material Indebtedness” means (a) with respect to the Performance Guarantor
and its Subsidiaries (other than the Originators), Indebtedness in excess of
$20 million in aggregate principal amount and (b) with respect to any
Originator, Indebtedness in excess of $10 million in aggregate principal amount.
     “Monthly Report” means a report, in substantially the form of Exhibit X
hereto (appropriately completed), furnished by the Servicer to the Co-Agents
pursuant to Section 8.5.
     “Monthly Reporting Date” shall have the meaning set forth in Section 8.5.
     “Net Receivables Balance” means, at any time, Adjusted Eligible Receivables
at such time reduced by the aggregate amount by which (a) the difference of
(i) the Outstanding Balance of all Eligible Receivables of each Obligor and its
Affiliates minus (ii) the Cash Discount Exposure Factor and Contractual Rebate
Accrual attributable to such Obligor and its Affiliates exceeds (b) the
Concentration Limit for such Obligor.
     “Norwegian Company” means Carboline Norge A/S , a Norwegian corporation.
     “Obligations” shall have the meaning set forth in Section 2.1.
     “Obligor” means a Person obligated to make payments pursuant to a Contract.

66



--------------------------------------------------------------------------------



 



     “Organic Document” means, relative to any Person, its certificate of
incorporation, its by-laws, its partnership agreement, its memorandum and
articles of association, its limited liability company agreement and/or
operating agreement, share designations or similar organization documents and
all shareholder agreements, voting trusts and similar arrangements applicable to
any of its authorized Equity Interests.
     “Originator” has the meaning specified in the Receivables Sale Agreement.
     “Outstanding Balance” of any Receivable at any time means the then
outstanding principal balance thereof.
     “Participant” has the meaning set forth in Section 12.2.
     “Past Due Ratio” means, at any time, the following quotient (expressed as a
percentage): (a) the sum (without duplication) of Defaulted Receivables and
Charged-Off Receivables at such time, divided by (b) the aggregate Outstanding
Balance of all Receivables.
     “Percentage” means (a) 45% as to Victory, and (b) 55% as to VFCC.
     “Performance Guarantor” means RPM-Delaware and its successors.
     “Performance Undertaking” means that certain Amended and Restated
Performance Undertaking, dated as of May 10, 2006, by Performance Guarantor in
favor of Seller, substantially in the form of Exhibit XI, as the same may be
amended, restated or otherwise modified from time to time.
     “Person” means an individual, partnership, corporation (including a
business trust), limited liability company, joint stock company, trust,
unincorporated association, joint venture or other entity, or a government or
any political subdivision or agency thereof.
     “Pooled Commercial Paper” means Commercial Paper notes of a Conduit subject
to any particular pooling arrangement by such Conduit, but excluding Commercial
Paper issued by such Conduit for a tenor and in an amount specifically requested
by any Person in connection with any agreement effected by such Conduit.
     “Potential Amortization Event” means an event which, with the passage of
any applicable cure period or the giving of notice, or both, would constitute an
Amortization Event.
     “Prime Rate” means, as to either Group, a rate per annum equal to the prime
rate of interest announced from time to time by the applicable Co-Agent or its
parent (which is not necessarily the lowest rate charged to any customer),
changing when and as said prime rate changes.
     “Proposed Reduction Date” has the meaning set forth in Section 1.3.
     “Purchase Limit” means $125,000,000.
     “Purchase Notice” has the meaning set forth in Section 1.2.

67



--------------------------------------------------------------------------------



 



     “Purchase Price” means, with respect to any Incremental Purchase of a
Purchaser Interest, the amount paid to Seller for such Purchaser Interest which
shall not exceed the least of (i) the amount requested by Seller in the
applicable Purchase Notice, (ii) the unused portion of the Purchase Limit on the
applicable purchase date and (iii) the excess, if any, of the Net Receivables
Balance (less the Aggregate Reserves) on the applicable purchase date over the
aggregate outstanding amount of Aggregate Capital determined as of the date of
the most recent Monthly Report, taking into account such proposed Incremental
Purchase.
     “Purchasers” means, collectively, the Conduits and the Liquidity Banks.
     “Purchaser Interest” means, at any time, an undivided percentage interest
(computed as set forth below) associated with a designated amount of Capital,
selected pursuant to the terms and conditions hereof in (i) each Receivable
arising prior to the time of the most recent computation or recomputation of
such undivided interest, (ii) all Related Security with respect to each such
Receivable, and (iii) all Collections with respect to, and other proceeds of,
each such Receivable. Each such undivided percentage interest shall equal:

         
 
  C    
 
       
 
  NRB — AR    

     
where:
   
 
   
C
  = the Capital of such Purchaser Interest.
 
   
AR
  = the Aggregate Reserves.
 
   
NRB
  = the Net Receivables Balance.

Such undivided percentage interest shall be initially computed on its date of
purchase. Thereafter, until the Amortization Date, each Purchaser Interest shall
be automatically recomputed (or deemed to be recomputed) on each day prior to
the Amortization Date. The variable percentage represented by any Purchaser
Interest as computed (or deemed recomputed) as of the close of the business day
immediately preceding the Amortization Date shall remain constant at all times
thereafter.
     “Purchasing Liquidity Bank” has the meaning set forth in Section 12.1(b).
     “Qualifying Liquidity Bank” means a Liquidity Bank with a rating of its
short-term securities equal to or higher than (i) A-1 by S&P and (ii) P-1 by
Moody’s.
     “Ratable Share” means with respect to any Liquidity Bank, the ratio which
its Commitment bears to the sum of the Commitments of all Liquidity Banks for
the same Conduit.
     “Receivable” means any “Receivable” under and as defined in the Receivables
Sale Agreement in which Seller now has or hereafter acquires any right, title or
interest. Indebtedness and other rights and obligations arising from any one
transaction, including, without limitation, indebtedness and other rights and
obligations represented by an individual invoice, shall constitute a Receivable
separate from a Receivable consisting of the indebtedness

68



--------------------------------------------------------------------------------



 



and other rights and obligations arising from any other transaction; provided
that any indebtedness, rights or obligations referred to in the immediately
preceding sentence shall be a Receivable regardless of whether the account
debtor or Seller treats such indebtedness, rights or obligations as a separate
payment obligation.
     “Receivables Sale Agreement” means that certain Receivables Sale Agreement,
dated as of June 6, 2002, between Originators and Seller, as the same may be
amended, restated or otherwise modified from time to time.
     “Records” means, with respect to any Receivable, all Contracts and other
documents, books, records and other information (including, without limitation,
computer programs, tapes, disks, punch cards, data processing software and
related property and rights) relating to such Receivable, any Related Security
therefor and the related Obligor.
     “Reduction Notice” has the meaning set forth in Section 1.3.
     “Regulatory Change” has the meaning set forth in Section 10.3.
     “Reinvestment” has the meaning set forth in Section 2.2.
     “Related Security” means, with respect to any Receivable:
     (i) all “Related Security” under and as defined in the Receivables Sale
Agreement in which Seller now has or hereafter acquires any right, title or
interest,
     (ii) all of Seller’s right, title and interest in, to and under the
Receivables Sale Agreement in respect of such Receivable and all of Seller’s
right, title and interest in, to and under the Performance Undertaking, and
     (iii) all proceeds of any of the foregoing.
     “Required Notice Period” means the number of days required notice set forth
below applicable to the Aggregate Reduction indicated below:

      Aggregate Reduction   Required Notice Period
 
   
< $100,000,000
  two Business Days
 
   
$100,000,000 to $125,000,000
  five Business Days

     “Response Date” has the meaning set forth in Section 1.5 of this Agreement.
     “Responsible Officer” means, with respect to any Person, each of the
following officers (if applicable) of such Person (or anyone performing
substantially the same functions as the following officers typically perform):
any of such Person’s Senior Officers, or such Person’s assistant treasurer,
credit manager or controller.

69



--------------------------------------------------------------------------------



 



     “Restricted Junior Payment” means (i) any dividend or other distribution,
direct or indirect, on account of any shares of any class of capital stock of
Seller now or hereafter outstanding, except a dividend payable solely in shares
of that class of stock or in any junior class of stock of Seller, (ii) any
redemption, retirement, sinking fund or similar payment, purchase or other
acquisition for value, direct or indirect, of any shares of any class of capital
stock of Seller now or hereafter outstanding, (iii) any payment or prepayment of
principal of, premium, if any, or interest, fees or other charges on or with
respect to, and any redemption, purchase, retirement, defeasance, sinking fund
or similar payment and any claim for rescission with respect to the Subordinated
Loans (as defined in the Receivables Sale Agreement), (iv) any payment made to
redeem, purchase, repurchase or retire, or to obtain the surrender of, any
outstanding warrants, options or other rights to acquire shares of any class of
capital stock of Seller now or hereafter outstanding, and (v) any payment of
management fees by Seller (except for reasonable management fees to an
Originator or its Affiliates in reimbursement of actual management services
performed).
     “RPM Credit Agreement” means that certain Credit Agreement dated as of
November 19, 2004, as amended, restated or replaced from time to time, among
RPM-Delaware and certain of its Affiliates, the lenders from time to time party
thereto, Keybank National Association, as joint lead arranger, joint book runner
and syndication agent, Wachovia, as co-documentation agent, and National City
Bank, as swing-line lender, letter of credit issuer and administrative agent.
     “Seller” has the meaning set forth in the preamble to this Agreement.
     “Seller Parties” means, collectively, (a) Seller, and (b) at any time that
RPM-Delaware is acting as Servicer or Performance Guarantor, RPM-Delaware.
     “Senior Officer” shall mean the chief executive officer, president, chief
financial officer or vice president-treasurer of the Performance Guarantor.
     “Servicer” means at any time the Person (which may be the Administrative
Agent) then authorized pursuant to Article VIII to service, administer and
collect Receivables.
     “Servicing Fee” has the meaning set forth in Section 8.6.
     “Settlement Date” means (A) two (2) business days after each Monthly
Reporting Date, and (B) the last day of the relevant Tranche Period in respect
of each Purchaser Interest of the Liquidity Banks.
     “Settlement Period” means (A) in respect of each Purchaser Interest of
Conduit, the immediately preceding Accrual Period, and (B) in respect of each
Purchaser Interest of the Liquidity Banks, the entire Tranche Period of such
Purchaser Interest.
     “State Government Receivable” means a Receivable as to which the Obligor is
a state government or a state governmental subdivision or agency in the United
States of America.
     “Subsidiary” of a Person means (i) any corporation more than 50% of the
outstanding securities having ordinary voting power of which shall at the time
be owned or

70



--------------------------------------------------------------------------------



 



controlled, directly or indirectly, by such Person or by one or more of its
Subsidiaries or by such Person and one or more of its Subsidiaries, or (ii) any
partnership, association, limited liability company, joint venture or similar
business organization more than 50% of the ownership interests having ordinary
voting power of which shall at the time be so owned or controlled. Unless
otherwise expressly provided, all references herein to a “Subsidiary” shall mean
a Subsidiary of Servicer.
     “Terminating Tranche” has the meaning set forth in Section 4.3(b).
     “Tranche Period” means, with respect to any Purchaser Interest held by a
Liquidity Bank:
     (a) if Yield for such Purchaser Interest is calculated on the basis of the
LIBO Rate, a period of one, two, three or six months, or such other period as
may be mutually agreeable to the applicable Co-Agent and Seller, commencing on a
Business Day selected by Seller or such Co-Agent pursuant to this Agreement.
Such Tranche Period shall end on the day in the applicable succeeding calendar
month which corresponds numerically to the beginning day of such Tranche Period,
provided, however, that if there is no such numerically corresponding day in
such succeeding month, such Tranche Period shall end on the last Business Day of
such succeeding month; or
     (b) if Yield for such Purchaser Interest is calculated on the basis of the
Prime Rate, a period commencing on a Business Day selected by Seller, provided
that no such period shall exceed one month.
If any Tranche Period would end on a day which is not a Business Day, such
Tranche Period shall end on the next succeeding Business Day, provided, however,
that in the case of Tranche Periods corresponding to the LIBO Rate, if such next
succeeding Business Day falls in a new month, such Tranche Period shall end on
the immediately preceding Business Day. In the case of any Tranche Period for
any Purchaser Interest which commences before the Amortization Date and would
otherwise end on a date occurring after the Amortization Date, such Tranche
Period shall end on the Amortization Date. The duration of each Tranche Period
which commences after the Amortization Date shall be of such duration as
selected by the applicable Co-Agent.
     “Transaction Documents” means, collectively, this Agreement, each Purchase
Notice, the Receivables Sale Agreement, each Collection Account Agreement, the
Performance Undertaking, the Fee Letter, the Liquidity Agreements, the
Subordinated Notes (as defined in the Receivables Sale Agreement) and all other
instruments, documents and agreements required to be executed and delivered
pursuant hereto.
     “UCC” means the Uniform Commercial Code as from time to time in effect in
the specified jurisdiction.
     “VFCC” has the meaning specified in the preamble to this Agreement.
     “VFCC Allocation Limit” has the meaning set forth in Section 1.1(a).

71



--------------------------------------------------------------------------------



 



     “VFCC Group” has the meaning set forth in the preamble to this Agreement.
     “VFCC Group Account” has the meaning set forth in Section 1.4.
     “VFCC Liquidity Agreement” means any liquidity purchase agreement or
similar agreement now or hereafter entered into among VFCC, the VFCC Agent, and
the VFCC Liquidity Banks for the purpose of directly or directly providing
liquidity to VFCC in connection with this Agreement, as the same may be amended,
restated, supplemented, replaced or otherwise modified from time to time.
     “VFCC Liquidity Bank(s)” has the meaning set forth in the preamble to this
Agreement.
     “Victory” has the meaning provided in the preamble of this Agreement.
     “Victory Agent” has the meaning provided in the preamble of this Agreement.
     “Victory Allocation Limit” has the meaning set forth in Section 1.1(a).
     “Victory Group” has the meaning set forth in the preamble to this
Agreement.
     “Victory Group Account” has the meaning set forth in Section 1.4.
     “Victory Liquidity Agreement” means any liquidity purchase agreement or
similar agreement now or hereafter entered into among Victory, the Victory
Agent, and the Victory Liquidity Banks for the purpose of directly or directly
providing liquidity to Victory in connection with this Agreement, as the same
may be amended, restated, supplemented, replaced or otherwise modified from time
to time.
     “Victory Liquidity Bank(s)” has the meaning set forth in the preamble to
this Agreement.
     “Yield” means for each respective Tranche Period relating to Purchaser
Interests of the Liquidity Banks, an amount equal to the product of the
applicable Discount Rate for each Purchaser Interest multiplied by the Capital
of such Purchaser Interest for each day elapsed during such Tranche Period,
annualized on a 360 day basis.
     “Yield Reserve” means for any Calculation Period, the greater of (A) 1.5%
or (B) the product (expressed as a percentage) of (i) the sum of (a) 1.0% plus
(b) the product of 1.5 times the Prime Rate as of the immediately preceding
Cut-Off Date times (ii) a fraction, the numerator of which is the highest Days
Sales Outstanding for the most recent 12 Calculation Periods and the denominator
of which is 360.
     All accounting terms not specifically defined herein shall be construed in
accordance with GAAP. All terms used in Article 9 of the UCC in the State of New
York, and not specifically defined herein, are used herein as defined in such
Article 9.

72